FIRST AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

OF

GLADSTONE COMMERCIAL LIMITED PARTNERSHIP

JANUARY 26, 2006

This First Amended and Restated Agreement of Limited Partnership (this
“AGREEMENT”) is entered into effective as of this 26th day of January 2006, by
and among GCLP Business Trust I, a Massachusetts business trust (the “ORIGINAL
LIMITED PARTNER”), GCLP Business Trust II, a Massachusetts business trust (the
“GENERAL PARTNER”), Gladstone Commercial Corporation, a Maryland corporation
that is not a Partner of the Partnership (“GLADSTONE COMMERCIAL CORPORATION”)
and the Limited Partner(s) set forth or which may, in the future, be set forth
on Exhibit A hereto, as amended from time to time.

RECITALS

WHEREAS, Gladstone Commercial Limited Partnership (the “PARTNERSHIP”), was
formed as a limited partnership formed under the laws of the State of Delaware,
pursuant to a Certificate of Limited Partnership filed with the Office of the
Secretary of State of the State of Delaware effective as of May 28, 2003.

WHEREAS, pursuant to Article XI of the Agreement of Limited Partnership of the
Partners (the “ORIGINAL AGREEMENT”), the General Partner desires to amend and
restate the Original Agreement.

NOW, THEREFORE, in consideration of the foregoing, of mutual covenants between
the parties hereto, and of other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged by the parties, the parties
hereto agree to amend and restate the Original Agreement in its entirety as
follows and to continue the operation of the Partnership on the terms and
subject to the conditions set forth herein.

AGREEMENT

ARTICLE 1

DEFINED TERMS

The following defined terms used in this Agreement shall have the meanings
specified below:

“ACT” means the Delaware Revised Uniform Limited Partnership Act, as it may be
amended from time to time.

“ADDITIONAL FUNDS” has the meaning set forth in Section 4.3 hereof.

“ADDITIONAL LIMITED PARTNER” means a Person admitted to the Partnership as a
Limited Partner pursuant to Section 4.2 hereof and who is shown as such on the
books and records of the Partnership.

“ADDITIONAL SECURITIES” means any additional REIT Shares (other than REIT Shares
issued in connection with an exchange pursuant to Section 8.5 hereof) or rights,
options, warrants or convertible or exchangeable securities containing the right
to subscribe for or purchase REIT Shares, as set forth in Section 4.2(a)(ii).

“ADMINISTRATIVE EXPENSES” means (i) all administrative and operating costs and
expenses incurred by the Partnership, (ii) those administrative costs and
expenses of Gladstone Commercial Corporation, including any salaries or other
payments to directors, officers or employees of Gladstone Commercial
Corporation, and any accounting and legal expenses of Gladstone Commercial
Corporation, which expenses, the Partners have agreed, are expenses of the
Partnership and not Gladstone Commercial Corporation, and (iii) to the extent
not included in clause (ii) above, REIT Expenses; provided, however, that
Administrative Expenses shall not include any administrative costs and expenses
incurred by Gladstone Commercial Corporation that are attributable to Properties
or partnership interests in a Subsidiary Partnership that are owned by Gladstone
Commercial Corporation directly.

“ADVISER” or “ADVISERS” means the Person or Persons, if any, appointed, employed
or contracted with by Gladstone Commercial Corporation pursuant to its Articles
of Incorporation and responsible for directing or performing the day-to-day
business affairs of Gladstone Commercial Corporation, including any Person to
whom the Adviser subcontracts all or substantially all of such functions.

“AFFILIATE” or “AFFILIATED” means, with respect to any Person, (i) any Person
directly or indirectly owning, controlling or holding, with the power to vote,
10% or more of the outstanding voting securities of such other Person; (ii) any
Person 10% or more of whose outstanding voting securities are directly or
indirectly owned, controlled or held, with the power to vote, by such other
Person; (iii) any Person directly or indirectly controlling, controlled by or
under common control with such other Person; (iv) any executive officer,
director, trustee or general partner of such other Person; and (v) any legal
entity for which such Person acts as an executive officer, director, trustee or
general partner.

“AGREED VALUE” means (i) the fair market value of a Partner’s non-cash Capital
Contribution as of the date of contribution as agreed to by such Partner and the
General Partner as of the date of contribution as set forth on Exhibit A hereto,
as it may be amended from time to time, or (ii) in the case of any contribution
or distribution of property other than cash not set forth on Exhibit A, the fair
market value of such property as determined by the General Partner at the time
such property is contributed or distributed, reduced by liabilities either
assumed by the Partnership or Partner upon such contribution or distribution or
to which such property is subject when the property is contributed or
distributed.

“AGREEMENT” means this Agreement of Limited Partnership, as it may be amended or
restated from time to time.

“ARTICLES OF INCORPORATION” means the Articles of Incorporation of Gladstone
Commercial Corporation filed with the Maryland State Department of Assessments
and Taxation, as amended or restated from time to time.

“BOARD OF DIRECTORS” means the Board of Directors of Gladstone Commercial
Corporation.

“CAPITAL ACCOUNT” has the meaning provided in Section 4.4 hereof.

“CAPITAL CONTRIBUTION” means the total amount of cash, cash equivalents, and the
Agreed Value of any Property or other asset contributed or agreed to be
contributed, as the context requires, to the Partnership by each Partner
pursuant to the terms of the Agreement. Any reference to the Capital
Contribution of a Partner shall include the Capital Contribution made by a
predecessor holder of the Partnership Interest of such Partner.

“CASH AMOUNT” means an amount of cash equal to the Value of the REIT Shares
Amount on the date of receipt by the General Partner of an Exchange Notice.

“CERTIFICATE” means any instrument or document that is required under the laws
of the State of Delaware, or any other jurisdiction in which the Partnership
conducts business, to be signed and sworn to by the Partners of the Partnership
(either by themselves or pursuant to the power-of-attorney granted to the
General Partner in Section 8.2 hereof) and filed for recording in the
appropriate public offices within the State of Delaware or such other
jurisdiction to perfect or maintain the Partnership as a limited partnership, to
effect the admission, withdrawal, or substitution of any Partner from or to the
Partnership, or to protect the limited liability of the Limited Partners as
limited partners under the laws of the State of Delaware or such other
jurisdiction.

“CODE” means the Internal Revenue Code of 1986, as amended, and as hereafter
amended from time to time. Reference to any particular provision of the Code
shall mean that provision in the Code at the date hereof and any successor
provision of the Code.

“COMMISSION” means the U.S. Securities and Exchange Commission.

“COMMON UNITS” means Partnership Units issued by the Partnership to the General
Partner or its Subsidiaries in connection with the issuance of REIT Shares.

“COMPETENT INDEPENDENT EXPERT” means a Person with no material current or prior
business or personal relationship with the General Partner or the Partnership
who is engaged to a substantial extent in the business of rendering opinions
regarding the value of assets of the type held by the Partnership and who is
qualified to perform such work. Membership in a nationally recognized appraisal
society such as the American Institute of Real Estate Appraisers or the Society
of Real Estate Appraisers shall be conclusive evidence of such qualification.

“CONVERSION FACTOR” means 1.0, provided, that in the event that Gladstone
Commercial Corporation (i) declares or pays a dividend on its outstanding REIT
Shares in REIT Shares or makes a distribution to all holders of its outstanding
REIT Shares in REIT Shares, (ii) subdivides its outstanding REIT Shares, or
(iii) combines its outstanding REIT Shares into a smaller number of REIT Shares,
the Conversion Factor shall be adjusted by multiplying the Conversion Factor by
a fraction, the numerator of which shall be the number of REIT Shares issued and
outstanding on the record date for such dividend, distribution, subdivision or
combination (assuming for such purposes that such dividend, distribution,
subdivision or combination has occurred as of such time), and the denominator of
which shall be the actual number of REIT Shares (determined without the above
assumption) issued and outstanding on such date, and provided further, that in
the event that an entity other than an Affiliate of Gladstone Commercial
Corporation shall become General Partner pursuant to any merger, consolidation
or combination of Gladstone Commercial Corporation with or into another entity
(the “SUCCESSOR ENTITY”), the Conversion Factor shall be adjusted by multiplying
the Conversion Factor by the number of shares of the Successor Entity into which
one REIT Share is converted pursuant to such merger, consolidation or
combination, determined as of the date of such merger, consolidation or
combination. Any adjustment to the Conversion Factor shall become effective
immediately after the effective date of such event retroactive to the record
date, if any, for such event; provided, however, that if the General Partner
receives an Exchange Notice after the record date, but prior to the effective
date of such dividend, distribution, subdivision or combination, the Conversion
Factor shall be determined as if the General Partner had received the Exchange
Notice immediately prior to the record date for such dividend, distribution,
subdivision or combination.

“DISSENTING LIMITED PARTNER” has the meaning provided in Section 12.3(a) hereof.

“EVENT OF BANKRUPTCY” as to any Person means (i) the filing of a petition for
relief as to such Person as debtor or bankrupt under the Bankruptcy Code of 1978
or similar provision of law of any jurisdiction (except if such petition is
contested by such Person and has been dismissed within 90 days); (ii) the
insolvency or bankruptcy of such Person as finally determined by a court
proceeding; (iii) the filing by such Person of a petition or application to
accomplish the same or for the appointment of a receiver or a trustee for such
Person or a substantial part of his assets; and (iv) the commencement of any
proceedings relating to such Person as a debtor under any other reorganization,
arrangement, insolvency, adjustment of debt or liquidation law of any
jurisdiction, whether now in existence or hereinafter in effect, either by such
Person or by another, provided, that if such proceeding is commenced by another,
such Person indicates his approval of such proceeding, consents thereto or
acquiesces therein, or such proceeding is contested by such Person and has not
been finally dismissed within 90 days.

“EXCHANGE AMOUNT” means either the Cash Amount or the REIT Shares Amount, as
selected by the General Partner in its sole and absolute discretion pursuant to
Section 8.5(b) hereof.

“EXCHANGE NOTICE” means a Notice of Exercise of Exchange Right, as defined in
Section 8.5(a) hereof and substantially in the form of Exhibit B hereto.

“EXCHANGE RIGHT” has the meaning provided in Section 8.5(a) hereof.

“EXCHANGING PARTNER” has the meaning provided in Section 8.5(a) hereof.

“GENERAL PARTNER” means GCLP Business Trust II, a Massachusetts business trust,
and any Person who becomes a substitute or additional General Partner as
provided herein, and any successors thereto.

“GENERAL PARTNERSHIP INTEREST” means a Partnership Interest held by the General
Partner that is a general partnership interest.

“GP CAPITAL” means the aggregate of Capital Contributions of cash made by the
General Partner in accordance with Sections 4.1 and 4.2 hereof.

“GP MINIMUM RETURN” means such amount as may be necessary or required to allow
the General Partner to make distributions to Gladstone Commercial Corporation to
meet its distribution requirement for qualification as a REIT as set forth in
Section 857 of the Code and to avoid any federal income or excise tax liability
imposed by the Code.

“INDEMNITEE” means (i) any Person made a party to a proceeding by reason of its
status as the General Partner, the Adviser or a director, officer or employee of
the General Partner, the Adviser or the Partnership, and (ii) such other Persons
(including Affiliates of the General Partner or the Partnership) as the General
Partner may designate from time to time, in its sole and absolute discretion.

“INDEPENDENT DIRECTOR” means a director of Gladstone Commercial Corporation who
is not on the date of determination (i) an officer or employee of Gladstone
Commercial Corporation or the Adviser or any of their respective Affiliates or
(ii) a lessee of any Property.

“JOINT VENTURE” means any joint venture or partnership arrangement in which the
Partnership is a co-venturer or general partner established to acquire or hold
Properties, Mortgages or other investments of the General Partner.

“LIMITED PARTNER” means the Original Limited Partner, any Person named as a
Limited Partner on Exhibit A attached hereto, and any Person who becomes a
Substitute or Additional Limited Partner in such person’s capacity as a Limited
Partner in the Partnership.

“LIMITED PARTNERSHIP INTEREST” means the ownership interest of a Limited Partner
in the Partnership at any particular time, including the right of such Limited
Partner to any and all benefits to which such Limited Partner may be entitled as
provided in this Agreement and in the Act, together with the obligations of such
Limited Partner to comply with all the provisions of this Agreement and of such
Act.

“LIQUIDATING EVENT” has the meaning set forth in Section 2.4 hereof.

“LOSS” has the meaning provided in Section 5.1(f) hereof.

“LP CAPITAL” means the aggregate of Capital Contributions in cash or cash
equivalents and the Agreed Value of any non-cash contributions to the
Partnership made by a Limited Partner in accordance with Sections 4.1 and 4.2
hereof.

“LP RETURN” means, with regard to any Limited Partner, an amount equal to the
aggregate cash dividends that would have been payable to such Limited Partner
with respect to the applicable fiscal period if such Limited Partner had owned
REIT Shares equal in number to the number of Partnership Units owned by such
Limited Partner during such fiscal period.

“MORTGAGE” means, in connection with mortgage financing provided, invested in or
purchased by the Partnership, any note, deed of trust, security interest or
other evidence of indebtedness or obligations, which is secured or
collateralized by real property owned by the borrower under such note, deed of
trust, security interest or other evidence of indebtedness or obligations.

“NET CAPITAL PROCEEDS” means the net cash proceeds received by the Partnership
in connection with (i) any Sale, (ii) any borrowing or refinancing of
borrowing(s) by the Partnership, (iii) any condemnation or deeding in lieu of
condemnation of all or a portion of any Property, (iv) any collection in respect
of property, hazard, or casualty insurance (but not business interruption
insurance) or any damage award; or (v) any other transaction the proceeds of
which, in accordance with generally accepted accounting principles, are
considered to be capital in nature, in each case, after deduction of (a) all
costs and expenses incurred by the Partnership with regard to such transactions
(including, without limitation, any repayment of any indebtedness required to be
repaid as a result of such transaction or which the General Partner elects to
pay out of the proceeds of such transaction, together with accrued interest and
premium, if any, thereon and any sales commissions or other costs or expenses
due and payable to any Person in connection therewith, including to a Partner or
its Affiliates), and (b) all amounts expended by the Partnership for the
acquisition of additional Properties, Mortgages or other investments or for
capital repairs or improvements to any Property with such cash proceeds.

“OFFER” has the meaning set forth in Section 7.1(c)(ii) hereof.

“OFFERING” means the initial offer and sale by Gladstone Commercial Corporation
and the purchase by the Underwriters (as defined in the Prospectus) of REIT
Shares for sale to the public.

“ORIGINAL LIMITED PARTNER” means the Limited Partner designated as such on
Exhibit A hereto.

“PARTNER” means any General Partner or Limited Partner.

“PARTNER NONRECOURSE DEBT MINIMUM GAIN” has the meaning set forth in Regulations
Section 1.704-2(i). A Partner’s share of Partner Nonrecourse Debt Minimum Gain
shall be determined in accordance with Regulations Section 1.704-2(i)(5).

“PARTNERSHIP” means Gladstone Commercial Limited Partnership, a Delaware limited
partnership.

“PARTNERSHIP INTEREST” means an ownership interest in the Partnership held by
either a Limited Partner or the General Partner and includes any and all
benefits to which the holder of such a Partnership Interest may be entitled as
provided in this Agreement, together with all obligations of such Person to
comply with the terms and provisions of this Agreement.

“PARTNERSHIP MINIMUM GAIN” has the meaning set forth in Regulations
Section 1.704-2(b)(2). In accordance with Regulations Section 1.704-2(d), the
amount of Partnership Minimum Gain is determined by first computing, for each
Partnership nonrecourse liability, any gain the Partnership would realize if it
disposed of the property subject to that liability for no consideration other
than full satisfaction of the liability, and then aggregating the separately
computed gains. A Partner’s share of Partnership Minimum Gain shall be
determined in accordance with Regulations Section 1.704-2(g)(1).

“PARTNERSHIP RECORD DATE” means the record date established by the General
Partner for the distribution of cash pursuant to Section 5.2 hereof, which
record date shall be the same as the record date established by Gladstone
Commercial Corporation for a distribution to its stockholders of some or all of
its portion of such distribution.

“PARTNERSHIP UNIT” means a fractional, undivided share of the Partnership
Interests of all Partners issued hereunder. The allocation of Partnership Units
among the Partners shall be as set forth on Exhibit A, as it may be amended from
time to time. All Partnership Units issued to the General Partner or its
Subsidiaries shall be Common Units or Preferred Units.

“PERCENTAGE INTEREST” means the percentage ownership interest in the Partnership
of each Partner, as determined by dividing the number of Partnership Units owned
by a Partner by the aggregate number of Partnership Units owned by all Partners.
The Percentage Interest of each Partner shall be as set forth on Exhibit A, as
it may be amended from time to time.

“PERSON” means any individual, partnership, corporation, joint venture, limited
liability company, trust or other entity.

“PREFERRED UNITS” has the meaning provided in Section 4.2(a)(i)(1) hereof.

“PROFIT” has the meaning provided in Section 5.1(f) hereof.

“PROPERTY” means any industrial or commercial real property or any other
investment in which the Partnership holds an ownership interest, either directly
or pursuant to the Partnership’s ownership of an interest in a subsidiary which
owns an interest in any such industrial or commercial real property or other
investment.

“PROSPECTUS” means the final prospectus delivered to purchasers of REIT Shares
in the Offering.

“REGULATIONS” means the Federal Income Tax Regulations, including temporary or
proposed regulations, issued under the Code, as amended and as hereafter amended
from time to time. Reference to any particular provision of the Regulations
shall mean that provision of the Regulations on the date hereof and any
successor provision of the Regulations.

“REIT” means a real estate investment trust under Sections 856 through 860 of
the Code.

“REIT EXPENSES” means (i) costs and expenses relating to the formation and
continuity of existence and operation of Gladstone Commercial Corporation and
any Subsidiaries thereof (which Subsidiaries shall, for purposes hereof, be
included within the definition of Gladstone Commercial Corporation), including
taxes, fees and assessments associated therewith, any and all costs, expenses or
fees payable to any director, officer, or employee of Gladstone Commercial
Corporation, (ii) costs and expenses relating to (A) any registration and public
offering of securities by Gladstone Commercial Corporation, the net proceeds of
which were used to make a contribution to the Partnership, and (B) all
statements and reports incidental thereto, including, without limitation,
underwriting discounts and selling commissions applicable to any such offering
of securities, and any costs and expenses associated with any claims made by any
holders of such securities or any underwriters or placement agents thereof,
(iii) costs and expenses associated with any repurchase of any securities by
Gladstone Commercial Corporation, (iv) costs and expenses associated with the
preparation and filing, of any periodic or other reports and communications by
Gladstone Commercial Corporation under federal, state or local laws or
regulations, including filings with the Commission, (v) costs and expenses
associated with compliance by Gladstone Commercial Corporation with laws, rules
and regulations promulgated by any regulatory body, including the Commission and
any securities exchange, (vi) costs and expenses associated with any section
401(k) plan, incentive plan, bonus plan or other plan providing for compensation
for the employees of Gladstone Commercial Corporation, (vii) costs and expenses
incurred by Gladstone Commercial Corporation relating to any issuance or
redemption of Partnership Interests or REIT Shares, and (viii) all other
operating or administrative costs of Gladstone Commercial Corporation incurred
in the ordinary course of its business on behalf of or in connection with the
Partnership.

“REIT PREFERRED SHARES” has the meaning provided in Section 4.2(a)(i)(1) hereof.

“REIT SHARE” means a share of common stock in Gladstone Commercial Corporation
(or Successor Entity, as the case may be).

“REIT SHARES AMOUNT” means a number of REIT Shares equal to the product of the
number of Partnership Units offered for exchange by an Exchanging Partner,
multiplied by the Conversion Factor as adjusted to and including the Specified
Exchange Date; provided that in the event Gladstone Commercial Corporation
issues to all holders of REIT Shares rights, options, warrants or convertible or
exchangeable securities entitling the stockholders to subscribe for or purchase
REIT Shares, or any other securities or property (collectively, the “RIGHTS”),
and the rights have not expired at the Specified Exchange Date, then the REIT
Shares Amount shall also include the rights issuable to a holder of the REIT
Shares on the record date fixed for purposes of determining the holders of REIT
Shares entitled to such rights.

“SALE” means any transaction or series of transactions whereby (i) the
Partnership directly or indirectly (except as described in other subsections of
this definitions) sells, grants, transfers, conveys or relinquishes its
ownership of any Property or portion thereof, including the lease of any
Property consisting of a building only, and including any event with respect to
any Property which gives rise to a significant amount of insurance proceeds or
condemnation awards; (ii) the Partnership directly or indirectly (except as
described in other subsections of this definition) sells, grants, transfers,
conveys or relinquishes its ownership of all or substantially all the interest
of the Partnership in any Joint Venture in which it is a co-venturer or partner;
(iii) any Joint Venture directly or indirectly (except as described in other
subsections of this definition) in which the Partnership as a co-venturer or
partner sells, grants, transfers, conveys or relinquishes its ownership of any
Property or portion thereof, including any event with respect to any Property
which gives rise to insurance claims or condemnation awards; (iv) the
Partnership directly or indirectly (except as described in other subsections of
this definition) sells, grants, conveys or relinquishes its interest in any
Mortgage or portion thereof (including with respect to any Mortgage, all
payments thereunder or in satisfaction thereof other than regularly scheduled
interest payments) of amounts owed pursuant to such Mortgage and any event with
respect to a Mortgage which gives rise to a significant amount of insurance
proceeds or similar awards, or (v) the Partnership directly or indirectly
(except as described in other subsections of this definition) sells, grants,
transfers, conveys or relinquishes its ownership of any other asset (other than
investments in bank accounts, money market funds or other current assets) not
previously described in this definition or any portion thereof.

“SECURITIES ACT” means the Securities Act of 1933, as amended.

“SERVICE” means the Internal Revenue Service.

“SPECIFIED EXCHANGE DATE” means the first business day of the month first
occurring after the expiration of 60 calendar days from the date of receipt by
the General Partner of the Exchange Notice.

“SUBSIDIARY” means, with respect to any Person, any corporation or other entity
of which a majority of (i) the voting power of the voting equity securities or
(ii) the outstanding equity interests is owned, directly or indirectly, by such
Person.

“SUBSIDIARY PARTNERSHIP” means any partnership, limited liability company or
other entity taxed as a partnership for federal income tax purposes in which
interests are owned by Gladstone Commercial Corporation or by a wholly-owned
Subsidiary or Subsidiaries of Gladstone Commercial Corporation.

“SUBSTITUTE LIMITED PARTNER” means any Person admitted to the Partnership as a
Limited Partner pursuant to Section 9.3 hereof.

“SUCCESSOR ENTITY” has the meaning provided in the definition of “Conversion
Factor” contained herein.

“SURVIVOR” has the meaning set forth in Section 7.1(d) hereof.

“TRANSACTION” has the meaning set forth in Section 7.1(c) hereof.

“TRANSFER” has the meaning set forth in Section 9.2(a) hereof.

“UNPAID RETURN” means any accrued but unpaid LP Return or GP Minimum Return less
(i) all amounts distributed by the Partnership to a Limited Partner or the
General Partner in reduction thereof, and (ii) all amounts distributed to the
applicable Partner pursuant to clause (iv) of Section 5.2(a) hereof.

“VALUE” means, with respect to any security, the average of the daily market
price of such security for the ten consecutive trading days immediately
preceding the date as of which such Value is to be determined. The market price
for each such trading day shall be: (i) if the security is listed or admitted to
trading on any securities exchange, the sale price, regular way, on such day, or
if no such sale takes place on such day, the average of the closing bid and
asked prices, regular way, on such day; (ii) if the security is not listed or
admitted to trading on any securities exchange, the last reported sale price on
such day or, if no sale takes place on such day, the average of the closing bid
and asked prices on such day, as reported by a reliable quotation source
designated by the General Partner; or (iii) if the security is not listed or
admitted to trading on any securities exchange and no such last reported sale
price or closing bid and asked prices are available, the average of the reported
high bid and low asked prices on such day, as reported by a reliable quotation
source designated by the General Partner, or if there shall be no bid and asked
prices on such day, the average of the high bid and low asked prices, as so
reported, on the most recent day (not more than ten days prior to the date in
question) for which prices have been so reported; provided, that if there are no
bid and asked prices reported during the ten days prior to the date in question,
the value of the security shall be determined by the General Partner acting in
good faith on the basis of such quotations and other information as it
considers, in its reasonable judgment, appropriate. In the event the security
includes any additional rights, then the value of such rights shall be
determined by the General Partner acting in good faith on the basis of such
quotations and other information as it considers, in its reasonable judgment,
appropriate.

ARTICLE 2

PARTNERSHIP FORMATION AND IDENTIFICATION

2.1 CONTINUATION. The Partnership is a limited partnership formed pursuant to
the Act and upon the terms and conditions set forth in this Agreement. The
Partners hereby agree to continue the Partnership pursuant to the Act and upon
the terms and conditions set forth in this Agreement.

2.2 NAME, OFFICE AND REGISTERED AGENT. The name of the Partnership is “Gladstone
Commercial Limited Partnership.” The registered office and principal place of
business of the Partnership shall be 1750 Tysons Boulevard, Fourth Floor,
McLean, Virginia 22102. The General Partner may at any time change the location
of such office, provided the General Partner gives notice to the Partners of any
such change. The name and address of the Partnership’s registered agent is The
Corporation Trust Incorporated, 300 East Lombard Street, Baltimore, Maryland
21202. The sole duty of the registered agent as such is to forward to the
Partnership any notice that is served on it as registered agent.

2.3 PARTNERS.

(a) The General Partner of the Partnership is GCLP Business Trust II, a
Massachusetts business trust. Its principal place of business is the same as
that of the Partnership.

(b) The Limited Partners are those Persons identified as Limited Partners
(including the Original Limited Partner) on Exhibit A hereto, as it may be
amended from time to time.

2.4 TERM AND DISSOLUTION.

(a) The term of the Partnership shall continue in full force and effect until
December 31, 2075, except that the Partnership shall be dissolved earlier upon
the first to occur of any of the following events (“LIQUIDATING EVENTS”):

(i) the occurrence of an Event of Bankruptcy as to a General Partner or the
dissolution, death, removal or withdrawal of a General Partner unless the
business of the Partnership is continued pursuant to Section 7.3(b) hereof,
provided, that if a General Partner is on the date of such occurrence a
partnership, the dissolution of such General Partner as a result of the
dissolution, death, withdrawal, removal or Event of Bankruptcy of a partner in
such partnership shall not be an event of dissolution of the Partnership if the
business of such General Partner is continued by the remaining partner or
partners thereof, either alone or with additional partners, and such General
Partner and such partners comply with any other applicable requirements of this
Agreement;

(ii) the passage of 90 days after the sale or other disposition of all or
substantially all of the assets of the Partnership (provided, that if the
Partnership receives an installment obligation as consideration for such sale or
other disposition, the Partnership shall continue, unless sooner dissolved under
the provisions of this Agreement, until such time as such obligation is paid in
full);

(iii) the exchange of all Limited Partnership Interests (other than any of such
interests held by the General Partner or Affiliates of the General Partner)
pursuant to Section 8.5 hereof; or

(iv) the election by the General Partner that the Partnership should be
dissolved.

(b) Upon dissolution of the Partnership (unless the business of the Partnership
is continued pursuant to Section 7.3(b) hereof), the General Partner (or its
trustee, receiver, successor or legal representative) shall amend or cancel the
Certificate and liquidate the Partnership’s assets and apply and distribute the
proceeds thereof in accordance with Section 5.6 hereof. Notwithstanding the
foregoing, the liquidating General Partner may either (i) defer liquidation of,
or withhold from distribution for a reasonable time, any assets of the
Partnership (including those necessary to satisfy the Partnership’s debts and
obligations), or (ii) distribute the assets to the Partners in kind.

2.5 FILING OF CERTIFICATE AND PERFECTION OF LIMITED PARTNERSHIP. The General
Partner shall execute, acknowledge, record and file, at the expense of the
Partnership, the Certificate and any and all amendments thereto and all
requisite fictitious name statements and notices in such places and
jurisdictions as may be necessary to cause the Partnership to be treated as a
limited partnership under, and otherwise to comply with, the laws of each state
or other jurisdiction in which the Partnership conducts business.

2.6 CERTIFICATES DESCRIBING PARTNERSHIP UNITS. At the request of a Limited
Partner, the General Partner may, at its option and in its discretion, issue a
certificate summarizing the terms of such Limited Partner’s interest in the
Partnership, including the number of Partnership Units owned as of the date of
such certificate. If issued, any such certificates (a) shall be in form and
substance as approved by the General Partner, (b) shall not be negotiable, and
(c) shall bear a legend substantially similar to the following:

“THIS CERTIFICATE IS NOT NEGOTIABLE. THE PARTNERSHIP UNITS REPRESENTED BY THIS
CERTIFICATE ARE GOVERNED BY AND TRANSFERABLE ONLY IN ACCORDANCE WITH THE
PROVISIONS OF THE AGREEMENT OF LIMITED PARTNERSHIP OF GLADSTONE COMMERCIAL
LIMITED PARTNERSHIP, AS AMENDED FROM TIME TO TIME.”

ARTICLE 3

BUSINESS OF THE PARTNERSHIP

The purpose and nature of the business to be conducted by the Partnership is
(a) to conduct any business that may be lawfully conducted by a limited
partnership organized pursuant to the Act, provided, however, that such business
shall be limited to and conducted in such a manner as to permit Gladstone
Commercial Corporation at all times to qualify as a REIT, unless Gladstone
Commercial Corporation otherwise ceases to qualify as a REIT, (b) to enter into
any partnership, joint venture or other similar arrangement to engage in any of
the foregoing or the ownership of interests in any entity engaged in any of the
foregoing, and (c) to do anything necessary or incidental to the foregoing. In
connection with the foregoing, and without limiting Gladstone Commercial
Corporation’s right in its sole and absolute discretion to cease qualifying as a
REIT, the Partners acknowledge that Gladstone Commercial Corporation’s current
status as a REIT and the avoidance of income and excise taxes on Gladstone
Commercial Corporation inures to the benefit of all the Partners.
Notwithstanding the foregoing, the Limited Partners agree that Gladstone
Commercial Corporation may terminate its status as a REIT under the Code at any
time to the full extent permitted under its Articles of Incorporation. The
General Partner shall be empowered to do any and all acts and things necessary
or prudent to ensure that the Partnership will not be classified as a “publicly
traded partnership” for purposes of Section 7704 of the Code.

ARTICLE 4

CAPITAL CONTRIBUTIONS AND ACCOUNTS

4.1 CAPITAL CONTRIBUTIONS. As of the date hereof, the Partners have made Capital
Contributions to the Partnership in exchange for the Partnership Units set forth
opposite their names on Exhibit A. At such time as Additional Limited Partners
are admitted to the Partnership, each shall make Capital Contributions as set
forth opposite their names on Exhibit A, as it may be amended from time to time.

4.2 ADDITIONAL CAPITAL CONTRIBUTIONS AND ISSUANCES OF ADDITIONAL PARTNERSHIP
INTERESTS. Except as provided in this Section 4.2 or in Section 4.3, the
Partners shall have no right or obligation to make any additional Capital
Contributions or loans to the Partnership. The General Partner may contribute
additional capital to the Partnership, from time to time, and receive additional
Partnership Units in respect thereof in the manner contemplated by this Section
4.2.

(a) Issuances of Additional Partnership Interests.

(i) General. The General Partner is hereby authorized to cause the Partnership
to issue additional Partnership Interests in the form of Partnership Units for
any Partnership purpose, at any time or from time to time, to the Partners
(including the General Partner) or to other Persons for such consideration and
on such terms and conditions as shall be established by the General Partner in
its sole and absolute discretion, all without the approval of any Limited
Partners. Any additional Partnership Interests issued thereby may be issued in
one or more classes, or one or more series of any of such classes, with such
designations, preferences and relative participating, optional or other special
rights, powers and duties, including rights, powers and duties senior to Limited
Partnership Interests, all as shall be determined by the General Partner in its
sole and absolute discretion and without the approval of any Limited Partner,
subject to Delaware law, including, without limitation, (A) the allocations of
items of Partnership income, gain, loss, deduction and credit to each such class
or series of Partnership Interests; (B) the right of each such class or series
of Partnership Interests to share in Partnership distributions; and (C) the
rights of each such class or series of Partnership Interests upon dissolution
and liquidation of the Partnership; provided, however, that no additional
Partnership Interests shall be issued to the General Partner or the Original
Limited Partner unless:

(1) the additional Partnership Interests are issued in connection with an
issuance of REIT Shares of, or other shares of or interests in, Gladstone
Commercial Corporation which shares or interests (“REIT PREFERRED SHARES”) have
designations, preferences and other rights such that the economic interests are
substantially similar to the designations, preferences and other rights of the
additional Partnership Interests issued to the General Partner by the
Partnership in accordance with this Section 4.2 (“PREFERRED UNITS”), and
Gladstone Commercial Corporation shall make a capital contribution to the
General Partner and/or the Original Limited Partner, and the General Partner, on
its own or with the Original Limited Partner, to make a Capital Contribution to
the Partnership in an amount equal to the aggregate proceeds raised in
connection with the issuance of such REIT Shares or REIT Preferred Shares, as
the case may be, of Gladstone Commercial Corporation;

(2) the additional Partnership Interests are issued in exchange for property or
other assets owned by the General Partner or Original Limited Partner with a
fair market value, as determined by the General Partner, in good faith, equal to
the value of the Partnership Interests; or

(3) the additional Partnership Interests are issued to all Partners in
proportion to their respective Percentage Interests.

Without limiting the foregoing, the General Partner is expressly authorized to
cause the Partnership to issue Partnership Units for less than fair market
value, so long as the General Partner concludes in good faith that such issuance
is in the best interests of the General Partner and the Partnership. Attached
hereto as Schedule 4.2(a)(1) is the Agreement of Limited Partnership Designation
of 7.75% Series A Cumulative Redeemable Preferred Units.

(ii) Issuance of Additional Securities. Gladstone Commercial Corporation shall
not issue any additional REIT Shares (other than REIT Shares issued in
connection with an exchange made pursuant to Section 8.5 hereof) or rights,
options, warrants or convertible or exchangeable securities containing the right
to subscribe for or purchase REIT Shares (collectively, “ADDITIONAL SECURITIES”)
other than to all holders of REIT Shares, unless (A) the General Partner shall
cause the Partnership to issue to the General Partner (or to the General Partner
and the Original Limited Partner), as the General Partner may designate,
Partnership Interests or rights, options, warrants or convertible or
exchangeable securities of the Partnership having designations, preferences and
other rights such that the economic interests are substantially similar to those
of the Additional Securities, and (B) Gladstone Commercial Corporation
contributes the proceed from the issuance of such Additional Securities and from
any exercise of rights contained in such Additional Securities, through the
General Partner (or the General Partner and the Original Limited Partner), to
the Partnership; provided, however, that Gladstone Commercial Corporation is
allowed to issue Additional Securities in connection with an acquisition of a
Property or other asset to be held directly by Gladstone Commercial Corporation,
but if and only if, such direct acquisition and issuance of Additional
Securities have been approved and determined to be in the best interests of
Gladstone Commercial Corporation and the Partnership by a majority of the
Independent Directors. Without limiting the foregoing, Gladstone Commercial
Corporation is expressly authorized to issue Additional Securities for less than
fair market value, and to cause the Partnership to issue to the General Partner
(or to the General Partner and the Original Limited Partner) corresponding
Partnership Interests, so long as (1) Gladstone Commercial Corporation concludes
in good faith that such issuance is in the best interests of Gladstone
Commercial Corporation and the Partnership, including without limitation, the
issuance of REIT Shares and corresponding Partnership Units pursuant to an
employee share purchase plan providing for employee purchases of REIT Shares at
a discount from fair market value or employee stock options that have an
exercise price that is less than the fair market value of the REIT Shares,
either at the time of issuance or at the time of exercise, and (2) Gladstone
Commercial Corporation contributes through the General Partner or through the
General Partner and the Original Limited Partner all proceeds from such issuance
to the Partnership. For example, in the event Gladstone Commercial Corporation
issues REIT Shares for a cash purchase price and contributes all of the proceeds
of such issuance to the Partnership as required hereunder, the General Partner
shall be issued a number of additional Partnership Units equal to the product of
(A) the number of such REIT Shares issued by Gladstone Commercial Corporation,
the proceeds of which were so contributed, multiplied by (B) a fraction, the
numerator of which is 100%, and the denominator of which is the Conversion
Factor in effect on the date of such contribution.

(b) Certain Deemed Contributions of Proceeds of Issuance of REIT Shares. In
connection with any and all issuances of REIT Shares, Gladstone Commercial
Corporation shall make through the General Partner and through the Original
Limited Partner Capital Contributions to the Partnership of the proceeds
therefrom, provided, that if the proceeds actually received and contributed by
the General Partner are less than the gross proceeds of such issuance as a
result of any underwriter’s discount or other fees or expenses paid or incurred
in connection with such issuance, then the General Partner (or the General
Partner together with the Original Limited Partner, as applicable) shall be
deemed to have made Capital Contributions to the Partnership in the aggregate
amount of the gross proceeds of such issuance and the Partnership shall be
deemed simultaneously to have paid such offering expenses in accordance with
Section 6.5 hereof and in connection with the required issuance of additional
Partnership Units for such Capital Contributions pursuant to Section 4.2(a)
hereof. Upon any such Capital Contribution by the General Partner, the General
Partner’s Capital Account shall be increased by the actual amount of its Capital
Contribution pursuant to Section 4.4 hereof.

(c) Repurchases of Gladstone Commercial Corporation Shares. If Gladstone
Commercial Corporation shall repurchase shares of any class of its capital
stock, all costs incurred in connection with such repurchase shall be reimbursed
to the General Partner by the Partnership pursuant to Section 6.5 hereof and the
General Partner shall cause the Partnership to redeem an equivalent number of
Partnership Interests of the appropriate class held by the General Partner
(which, in the case of REIT Shares, shall be a number equal to the quotient of
the number of such REIT Shares divided by the Conversion Factor) in the manner
provided in Section 6.10.

4.3 ADDITIONAL FUNDING. If the General Partner determines that it is in the best
interests of the Partnership to provide for additional Partnership funds
(“ADDITIONAL FUNDS”) for any Partnership purpose, the General Partner may
(a) cause the Partnership to obtain such funds from outside borrowings, or
(b) elect to have the General Partner or any of its Affiliates provide such
Additional Funds to the Partnership through loans or otherwise.

4.4 CAPITAL ACCOUNTS. A separate capital account (a “CAPITAL ACCOUNT”) shall be
established and maintained for each Partner in accordance with Regulations
Section 1.704-1(b)(2)(iv). If (a) a new or existing Partner acquires an
additional Partnership Interest in exchange for more than a de minimis Capital
Contribution, (b) the Partnership distributes to a Partner more than a de
minimis amount of Partnership property as consideration for the redemption of a
Partnership Interest, or (c) the Partnership is liquidated within the meaning of
Regulations Section 1.704-1(b)(2)(ii)(g), the General Partner shall revalue the
property of the Partnership to its fair market value (as determined by the
General Partner, in its sole and absolute discretion, and taking into account
Section 7701(g) of the Code) in accordance with Regulations Section 1.704-
l(b)(2)(iv)(f). When the Partnership’s property is revalued by the General
Partner, the Capital Accounts of the Partners shall be adjusted in accordance
with Regulations Sections 1.704-1(b)(2)(iv)(f) and (g), which generally require
such Capital Accounts to be adjusted to reflect the manner in which the
unrealized gain or loss inherent in such property (that has not been reflected
in the Capital Accounts previously) would be allocated among the Partners
pursuant to Section 5.1 hereof if there were a taxable disposition of such
property for its fair market value (as determined by the General Partner, in its
sole and absolute discretion, and taking into account Section 7701(g) of the
Code) on the date of the revaluation.

4.5 PERCENTAGE INTERESTS. If the number of outstanding Partnership Units
increases or decreases during a taxable year, each Partner’s Percentage Interest
shall be adjusted by the General Partner effective as of the date of each such
increase or decrease to a percentage equal to the number of Partnership Units
held by such Partner divided by the aggregate number of Partnership Units
outstanding after giving effect to such increase or decrease. In such event, the
General Partner shall revalue the property of the Partnership and the Capital
Account for each Partner shall be adjusted as set forth in Section 4.4 hereof.
If the Partners’ Percentage Interests are adjusted pursuant to this Section 4.5,
the Profit and Loss for the taxable year in which the adjustment occurs shall be
prorated between the part of the year ending on the day when the Partnership’s
property is revalued by the General Partner and the part of the year beginning
on the following day and, as so divided, shall be allocated to the Partners
based on their Percentage Interests before adjustment, and their adjusted
Percentage Interests, respectively, either (a) as if the taxable year had ended
on the date of the adjustment or (b) based on the number of days in each part.
The General Partner, in its sole and absolute discretion, shall determine which
method shall be used to allocate Profit and Loss for the taxable year in which
an adjustment occurs, as may be required or permitted under Section 706 of the
Code.

4.6 NO INTEREST ON CONTRIBUTIONS. No Partner shall be entitled to interest on
its Capital Contribution.

4.7 RETURN OF CAPITAL CONTRIBUTIONS. No Partner shall be entitled to withdraw
any part of its Capital Contribution or its Capital Account or to receive any
distribution from the Partnership, except as specifically provided in this
Agreement. Except as otherwise provided herein, there shall be no obligation to
return to any Partner or withdrawn Partner any part of such Partner’s Capital
Contribution for so long as the Partnership continues in existence.

4.8 NO THIRD PARTY BENEFICIARY. No creditor or other third party having dealings
with the Partnership shall have the right to enforce the right or obligation of
any Partner to make Capital Contributions or loans or to pursue any other right
or remedy hereunder or at law or in equity, it being understood and agreed that
the provisions of this Agreement shall be solely for the benefit of, and may be
enforced solely by, the parties hereto and their respective successors and
assigns. None of the rights or obligations of the Partners herein set forth to
make Capital Contributions or loans to the Partnership shall be deemed an asset
of the Partnership for any purpose by any creditor or other third party, nor may
such rights or obligations be sold, transferred or assigned by the Partnership
or pledged or encumbered by the Partnership to secure any debt or other
obligation of the Partnership or of any of the Partners. In addition, it is the
intent of the parties hereto that no distribution to any Limited Partner shall
be deemed a return of money or other property in violation of the Act. However,
if any court of competent jurisdiction holds that, notwithstanding the
provisions of this Agreement, any Limited Partner is obligated to return such
money or property, such obligation shall be the obligation of such Limited
Partner and not of the General Partner. Without limiting the generality of the
foregoing, a deficit Capital Account of a Partner shall not be deemed to be a
liability of such Partner nor an asset or property of the Partnership.

ARTICLE 5

PROFIT AND LOSS; DISTRIBUTIONS

5.1 ALLOCATION OF PROFIT AND LOSS.

(a) Profit and Loss. After giving effect to the special allocations set forth in
Sections 5.1(c), (d) and (e), Profit for each fiscal year of the Partnership
shall be allocated as follows: (i) first, to the General Partner until the
cumulative Profit allocated to the General Partner under this clause (i) equals
the cumulative Loss allocated to the General Partner under clause (z) of this
Section 5.1(a), (ii) second, to the Partners, pro rata, in accordance with and
in proportion to their respective Partnership Interests, in amounts equal to the
amount of cash distributed to the Partners pursuant to Section 5.2(a) hereof
with respect to such fiscal year; (iii) third, to the extent the amount of
Profit for such fiscal year exceeds the amount of cash distributed to the
Partners pursuant to Section 5.2(a) hereof, such excess shall be allocated to
the General Partner and the Limited Partners in amounts and in proportion to the
cumulative Loss allocated to the General Partner pursuant to clause (y) of this
Section 5.1(a) and the cumulative Loss allocated to the Limited Partners
pursuant to clause (x) of this Section 5.1(a), respectively; and (iv) finally,
the balance, if any, of Profit shall be allocated to the Partners in accordance
with and in proportion to their respective Percentage Interests. Notwithstanding
the foregoing, however, it is the intent of the Partners that allocations of
Profit to the Limited Partners be such that the amount of Profit allocated to
each Limited Partner be equal to the amount of income that would have been
allocated to such Limited Partner with respect to the applicable fiscal period
if such Limited Partner had owned REIT Shares equal in number to the number of
Partnership Units owned by such Limited Partner during such fiscal period, and
if, for any reason in any fiscal period, the foregoing allocations of Profit
result in any material variation from this concept, Profit for such fiscal
period shall instead be allocated to each Limited Partner in an amount equal to
the aggregate amount of income that would have been allocated to such Limited
Partner with respect to such fiscal period if such Limited Partner had owned
REIT Shares equal in number to the number of Partnership Units owned by such
Limited Partner during such fiscal period. After giving effect to the special
allocations set forth in Sections 5.1(c), (d) and (e), Loss for a fiscal year of
the Partnership shall be allocated as follows: (w) first, to the Partners, pro
rata, in accordance with and in proportion to their respective Partnership
Interests, until the cumulative Loss allocated to each Partner under this clause
(w) equals the cumulative Profit allocated to each Partner under clause (iv) of
this Section 5.1(a); (x) second, to the Limited Partners in an amount equal to
each such Limited Partner’s Capital Account balance prior to the allocation made
under this clause (x); (y) third, to the General Partner in an amount equal to
the General Partner’s Capital Account balance prior to the allocation made under
this clause (y); and (z) fourth, to the General Partner to the extent that any
further allocation of Loss to Limited Partners would result in any such Limited
Partners having a deficit balance in their Capital Accounts.

(b) Gross Income Allocation to Preferred Unitholders. Prior to giving effect to
any other allocation in Section 5.1, gross income of the Partnership shall be
allocated first to the holders of Preferred Units in an amount equal to the
excess (if any) of (i) the cumulative distributions in respect of all classes of
Preferred Units made through the end of the taxable year for which such
allocation shall be made (other than distributions which are treated as being in
satisfaction of the liquidation preference of such Preferred Units), over
(ii) the cumulative allocations of gross income to the holders of such Preferred
Units pursuant to this Section 5.1(b) prior to such allocation for such taxable
year.

(c) Minimum Gain Chargeback. Notwithstanding any provision to the contrary
herein, (i) any expense of the Partnership that is a “nonrecourse deduction”
within the meaning of Regulations Section 1.704-2(b)(1) shall be allocated in
accordance with the Partners’ respective Percentage Interests, (ii) any expense
of the Partnership that is a “partner nonrecourse deduction” within the meaning
of Regulations Section 1.704-2(i)(2) shall be allocated to the Partner that
bears the “economic risk of loss” of such deduction in accordance with
Regulations Section 1.704- 2(i)(1), (iii) if there is a net decrease in
Partnership Minimum Gain within the meaning of Regulations Section 1.704-2(f)(1)
for any Partnership taxable year, then, subject to the exceptions set forth in
Regulations Section 1.704-2(f)(2), (3), (4) and (5), items of gain and income
shall be allocated among the Partners in accordance with Regulations
Section 1.704-2(f) and the ordering rules contained in Regulations
Section 1.704-2(j), and (iv) if there is a net decrease in Partner nonrecourse
debt minimum gain within the meaning of Regulations Section 1.704-2(i)(4) for
any Partnership taxable year, then, subject to the exceptions set forth in
Regulations Section 1.704-2(g), items of gain and income shall be allocated
among the Partners, in accordance with Regulations Section 1.704-2(i)(4) and the
ordering rules contained in Regulations Section 1.704-2(j). A Partner’s
“interest in partnership profits” for purposes of determining its share of the
nonrecourse liabilities of the Partnership within the meaning of Regulations
Section 1.752- 3(a)(3) shall be such Partner’s Percentage Interest.

(d) Qualified Income Offset. If a Partner receives in any taxable year an
adjustment, allocation, or distribution described in subparagraphs (4), (5), or
(6) of Regulations Section 1.704-1(b)(2)(ii)(d) that causes or increases a
deficit balance in such Partner’s Capital Account that exceeds the sum of such
Partner’s shares of Partnership Minimum Gain and Partner nonrecourse debt
minimum gain, as determined in accordance with Regulations Sections 1.704-2(g)
and 1.704-2(i), such Partner shall be allocated specially for such taxable year
(and, if necessary, later taxable years) items of income and gain in an amount
and manner sufficient to eliminate such deficit Capital Account balance as
quickly as possible as provided in Regulations Section 1.704-1(b)(2)(ii)(d).
After the occurrence of an allocation of income or gain to a Partner in
accordance with this Section 5.1(c), to the extent permitted by Regulations
Section 1.704-1(b), items of expense or loss shall be allocated to such Partner
in an amount necessary to offset the income or gain previously allocated to such
Partner under this Section 5.1(c).

(e) Capital Account Deficits. Loss shall not be allocated to a Limited Partner
to the extent that such allocation would cause a deficit in such Partner’s
Capital Account (after reduction to reflect the items described in Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) and (6)) to exceed the sum of such
Partner’s shares of Partnership Minimum Gain and Partner nonrecourse debt
minimum gain. Any Loss in excess of that limitation shall be allocated to the
General Partner. After the occurrence of an allocation of Loss to the General
Partner in accordance with this Section 5.1(d), to the extent permitted by
Regulations Section 1.704-1(b), Profit shall be allocated to the General Partner
in an amount necessary to offset the Loss previously allocated to the General
Partner under this Section 5.1(d).

(f) Allocations Between Transferor and Transferee. If a Partner transfers any
part or all of its Partnership Interest, the distributive shares of the various
items of Profit and Loss allocable among the Partners during such fiscal year of
the Partnership shall be allocated between the transferor and the transferee
Partner either (i) as if the Partnership’s fiscal year had ended on the date of
the transfer, or (ii) based on the number of days of such fiscal year that each
was a Partner without regard to the results of Partnership activities in the
respective portions of such fiscal year in which the transferor and the
transferee were Partners. The General Partner, in its sole and absolute
discretion, shall determine which method shall be used to allocate the
distributive shares of the various items of Profit and Loss between the
transferor and the transferee Partner.

(g) Definitions of Profit and Loss. “PROFIT” and “LOSS” and any items of income,
gain, expense, or loss referred to in this Agreement shall be determined in
accordance with federal income tax accounting principles, as modified by
Regulations Section 1.704-1(b)(2)(iv), except that Profit and Loss shall not
include items of income, gain and expense that are specially allocated pursuant
to Sections 5.1(b), 5.1(c), or 5.1(d). All allocations of income, Profit, gain,
Loss, and expense (and all items contained therein) for federal income tax
purposes shall be identical to all allocations of such items set forth in this
Section 5.1, except as otherwise required by Section 704(c) of the Code and
Regulations Section 1.704-1(b)(4). The General Partner shall have the authority,
in its sole and absolute discretion and without the need for consent from any
Partner, to elect the method or methods to be used by the Partnership for
allocating items of income, gain, expense and deductions as required by Section
704(c) of the Code, including election of a method that may result in one or
more Partners receiving or being allocated a disproportionately larger share of
items of Partnership income, gain, expense or deduction, and any such election
shall be binding on all Partners.

5.2 DISTRIBUTIONS OF CASH.

(a) The General Partner shall cause the Partnership to distribute when and as
disclosed by the General Partner, out of funds legally available for the payment
thereof, preferential distributions (the “Preferred Unit Distributions”) in
respect of all series of Preferred Units in the aggregate amount of dividends
and other distributions in respect of the related preferred stock (provided the
net proceeds from the issuance of such preferred stock shall have theretofore
been contributed to the Partnership) paid by Gladstone Commercial Corporation to
holders of such preferred stock, contemporaneous with the payment of such
preferred stock dividends and other distributions. After making the Preferred
Unit Distributions and subject to paragraph (b), the Partnership shall
distribute cash on a quarterly (or, at the election of the General Partner, more
frequent) basis, in an amount determined by the General Partner in its sole and
absolute discretion, to the Partners who are Partners on the Partnership Record
Date with respect to such quarter (or other distribution period) in the
following manner: (i) first, to the General Partner in an amount equal to the GP
Minimum Return with respect to the fiscal year of the General Partner;
(ii) second, to the Limited Partners pro rata among them in proportion to the
their respective Unpaid Return, if any, owing to each such Limited Partners with
respect to prior fiscal years, in an amount equal to their respective Unpaid
Return for such prior fiscal years owing to each such Limited Partner;
(iii) third, after the establishment of reasonable cash reserves to meet REIT
Expenses and other obligations of the Partnership, as determined in the sole and
absolute discretion of the General Partner, to the General Partner and the
Limited Partners in such aggregate amount as may be determined by the General
Partner in its sole and absolute discretion to be allocated among the General
Partner and the Limited Partners such that each Limited Partner will receive an
amount equal to its LP Return for such fiscal year; and (iv) finally, to the
General Partner and the holders of Common Units, pro rata, in accordance with
and in proportion to their respective Percentage Interests; provided, however,
that if a new or existing Partner acquires an additional Partnership Interest in
exchange for a Capital Contribution on any date other than a Partnership Record
Date, the cash distribution attributable to such additional Partnership Interest
relating to the Partnership Record Date next following the issuance of such
additional Partnership Interest shall be reduced to the proportion thereof which
equals (i) the number of days that such additional Partnership Interest is held
by such Partner divided by (ii) the number of days between such Partnership
Record Date and the immediately preceding Partnership Record Date.

(b) Notwithstanding any other provision of this Agreement, the General Partner
is authorized to take any action that it determines to be necessary or
appropriate to cause the Partnership to comply with any withholding requirements
established under the Code or any other federal, state or local law including,
without limitation, the requirements of Sections 1441, 1442, 1445 and 1446 of
the Code. To the extent that the Partnership is required to withhold and pay
over to any taxing authority any amount resulting from the allocation or
distribution of income to a Partner or its assignee (including by reason of
Section 1446 of the Code), either (i) if the actual amount to be distributed to
the Partner or assignee equals or exceeds the amount required to be withheld by
the Partnership, the amount withheld shall be treated as a distribution of cash
in the amount of such withholding to such Partner or assignee, or (ii) if the
actual amount to be distributed to the Partner or assignee is less than the
amount required to be withheld by the Partnership, the amount required to be
withheld shall be treated as a loan (a “PARTNERSHIP LOAN”) from the Partnership
to the Partner or assignee on the day the Partnership pays over such amount to a
taxing authority. A Partnership Loan shall be repaid through withholding by the
Partnership with respect to subsequent distributions to the applicable Partner
or assignee. In the event that a Limited Partner (a “DEFAULTING LIMITED
PARTNER”) fails to pay any amount owed to the Partnership with respect to the
Partnership Loan within 15 days after demand for payment thereof is made by the
Partnership on the Limited Partner, the General Partner, in its sole and
absolute discretion, may elect to make the payment to the Partnership on behalf
of such Defaulting Limited Partner. In such event, on the date of payment, the
General Partner shall be deemed to have extended a loan (a “GENERAL PARTNER
LOAN”) to the Defaulting Limited Partner in the amount of the payment made by
the General Partner and shall succeed to all rights and remedies of the
Partnership against the Defaulting Limited Partner as to that amount. Without
limitation, the General Partner shall have the right to receive any
distributions that otherwise would be made by the Partnership to the Defaulting
Limited Partner until such time as the General Partner Loan has been paid in
full, and any such distributions so received by the General Partner shall be
treated as having been received by the Defaulting Limited Partner and
immediately paid to the General Partner. Any amounts treated as a Partnership
Loan or a General Partner Loan pursuant to this Section 5.2(b) shall bear
interest at the lesser of (A) the base rate on corporate loans at large United
States money center commercial banks, as published from time to time in The Wall
Street Journal, or (B) the maximum lawful rate of interest on such obligation,
such interest to accrue from the date the Partnership or the General Partner, as
applicable, is deemed to extend the loan until such loan is repaid in full.

(c) To the extent not utilized for expenses of the Partnership or for investment
in additional Properties, the General Partner may, in its discretion, cause the
Partnership to distribute Net Capital Proceeds in such amount as shall be
determined by the General Partner in its discretion in accordance with the
provisions of Section 5.2(a) hereof.

(d) In no event may a Partner receive a distribution of cash with respect to a
Partnership Unit if such Partner is entitled to receive a cash dividend as the
holder of record of a REIT Share for which all or part of such Partnership Unit
has been or will be exchanged, and the Unpaid Return with respect to such
Partnership Unit shall be deemed to be reduced by the amount of any such cash
dividend.

5.3 REIT DISTRIBUTION REQUIREMENTS. The General Partner shall use its reasonable
efforts to cause the Partnership to distribute amounts sufficient to enable
Gladstone Commercial Corporation to pay stockholder dividends that will allow
Gladstone Commercial Corporation to (a) meet its distribution requirement for
qualification as a REIT as set forth in Section 857 of the Code and (b) avoid
any federal income or excise tax liability imposed by the Code, other than to
the extent Gladstone Commercial Corporation elects to retain and pay income tax
on its net capital gain.

5.4 NO RIGHT TO DISTRIBUTIONS IN KIND. No Partner shall be entitled to demand
property other than cash in connection with any distributions by the
Partnership.

5.5 LIMITATIONS ON RETURN OF CAPITAL CONTRIBUTIONS. Notwithstanding any of the
provisions of this Article 5, no Partner shall have the right to receive and the
General Partner shall not have the right to make a distribution that includes a
return of all or part of a Partner’s Capital Contributions, unless after giving
effect to the return of a Capital Contribution, the sum of all Partnership
liabilities, other than the liabilities to a Partner for the return of its
Capital Contribution, does not exceed the fair market value of the Partnership’s
assets.

5.6 DISTRIBUTIONS UPON LIQUIDATION. Upon liquidation of the Partnership, after
payment of, or adequate provision for, debts and obligations of the Partnership,
including any Partner loans, any remaining assets of the Partnership shall be
distributed to all Partners with positive Capital Accounts in accordance with
their respective positive Capital Account balances. For purposes of the
preceding sentence, the Capital Account of each Partner shall be determined
after the following adjustments: (i) all adjustments made in accordance with
Sections 5.1 and 5.2 resulting from Partnership operations and from all sales
and dispositions of all or any part of the Partnership’s assets (including
adjustments reflecting any deemed Profit or Loss attributable to assets
distributed in kind), and (ii) allocating any available Profit first to the
General Partner in an amount equal to the excess of (A) the value of the
Partnership Units it received in exchange for Capital Contributions of the
proceeds of an issuance of REIT Shares pursuant to Section 4.2(b) hereof over
(B) the actual amount of its Capital Contributions pursuant to Section 4.2(b)
hereof (i.e., as a result of any underwriters’ discount or other expenses paid
or incurred in connection with such issuance). Any distributions pursuant to
this Section 5.6 shall be made by the end of the Partnership’s taxable year in
which the liquidation occurs (or, if later, within 90 days after the date of the
liquidation). To the extent deemed advisable by the General Partner, appropriate
arrangements (including the use of a liquidating trust) may be made to assure
that adequate funds are available to pay any contingent debts or obligations.

5.7 SUBSTANTIAL ECONOMIC EFFECT. It is the intent of the Partners that the
allocations of Profit and Loss under this Agreement have substantial economic
effect (or be consistent with the Partners’ interests in the Partnership in the
case of the allocation of losses attributable to nonrecourse debt) within the
meaning of Section 704(b) of the Code as interpreted by the Regulations
promulgated pursuant thereto. Article 5 and other relevant provisions of this
Agreement shall be interpreted in a manner consistent with such intent.

ARTICLE 6

RIGHTS, OBLIGATIONS AND
POWERS OF THE GENERAL PARTNER

6.1 MANAGEMENT OF THE PARTNERSHIP.

(a) Except as otherwise expressly provided in this Agreement, the General
Partner shall have full, complete and exclusive discretion to manage and control
the business of the Partnership for the purposes herein stated, and shall make
all decisions affecting the business and assets of the Partnership. Subject to
the restrictions specifically contained in this Agreement, the powers and
obligations, as the context requires, of the General Partner shall include,
without limitation, the authority to take the following actions on behalf of the
Partnership:

(i) to acquire, purchase, own, operate, lease and dispose of any real property
and any other property or assets including, but not limited to notes, Mortgages,
partnership or joint venture interests or securities, that the General Partner
determines are necessary or appropriate or in the best interests of the business
of the Partnership;

(ii) to construct buildings and make other improvements on the Properties owned
or leased by the Partnership;

(iii) to authorize, issue, sell, redeem or otherwise purchase any Partnership
Interests or any securities (including secured and unsecured debt obligations of
the Partnership, debt obligations of the Partnership convertible into any class
or series of Partnership Interests, or options, rights, warrants or appreciation
rights relating to any Partnership Interests) of the Partnership;

(iv) to borrow or lend money for the Partnership, issue or receive evidences of
indebtedness in connection therewith, refinance, increase the amount of, modify,
amend or chance the terms of, or extend the time for the payment of, any such
indebtedness, and secure such indebtedness by mortgage, deed of trust, pledge or
other lien on the Partnership’s assets;

(v) to pay, either directly or by reimbursement, for all operating costs and
general administrative expenses of the Partnership to third parties or to the
General Partner or its Affiliates as set forth in this Agreement;

(vi) to guarantee or become a co-maker of indebtedness of the General Partner or
any Affiliate thereof, refinance, increase the amount of, modify, amend or
change the terms of, or extend the time for the payment of, any such guarantee
or indebtedness, and secure such guarantee or indebtedness by mortgage, deed of
trust, pledge or other lien on the Partnership’s assets;

(vii) to use assets of the Partnership (including, without limitation, cash on
hand) for any purpose consistent with this Agreement, including, without
limitation, payment, either directly or by reimbursement, of all operating costs
and general administrative expenses of the General Partner, the Partnership or
any Subsidiary of either, to third parties or to the General Partner as set
forth in this Agreement;

(viii) to lease all or any portion of any of the Partnership’s assets, whether
or not the terms of such leases extend beyond the termination date of the
Partnership and whether or not any portion of the Partnership’s assets so leased
are to be occupied by the lessee, or, in turn, subleased in whole or in part to
others, for such consideration and on such terms as the General Partner may
determine;

(ix) to prosecute, defend, arbitrate, or compromise any and all claims or
liabilities in favor of or against the Partnership, on such terms and in such
manner as the General Partner may reasonably determine, and similarly, to
prosecute, settle or defend litigation with respect to the Partners, the
Partnership, or the Partnership’s assets;

(x) to file applications, communicate, and otherwise deal with any and all
governmental agencies having jurisdiction over, or in any way affecting, the
Partnership’s assets or any other aspect of the Partnership business;

(xi) to make or revoke any election permitted or required of the Partnership by
any taxing authority;

(xii) to maintain such insurance coverage for public liability, fire and
casualty, and any and all other insurance for the protection of the Partnership,
for the conservation of Partnership assets, or for any other purpose convenient
or beneficial to the Partnership, in such amounts and such types, as it shall
determine from time to time;

(xiii) to determine whether or not to apply any insurance proceeds for any
Property to the restoration of such Property or to distribute the same;

(xiv) to establish one or more divisions of the Partnership, to hire and dismiss
employees of the Partnership or any division of the Partnership, and to retain
legal counsel, accountants, consultants, real estate brokers, and such other
persons, as the General Partner may deem necessary or appropriate in connection
with the Partnership business and to pay such persons remuneration as the
General Partner may deem reasonable and proper;

(xv) to retain other services of any kind or nature in connection with
Partnership business and to pay such remuneration as the General Partner may
deem reasonable and proper for same;

(xvi) to negotiate and conclude agreements on behalf of the Partnership with
respect to any of the rights, powers and authority conferred upon the General
Partner;

(xvii) to maintain accurate accounting records and to file promptly all federal,
state and local income tax returns on behalf of the Partnership;

(xviii) to distribute Partnership cash or other Partnership assets in accordance
with this Agreement;

(xix) to form or acquire an interest in, and contribute property to, any further
limited or general partnerships, joint ventures, limited liability companies or
other entities or relationships that it deems desirable (including, without
limitation, the acquisition of interests in, and the contributions of property
to, its Subsidiaries and any other Person in which it has an equity interest
from time to time);

(xx) to establish Partnership reserves for working capital, capital
expenditures, contingent liabilities, or any other valid Partnership purpose;

(xxi) to merge, consolidate or combine the Partnership with or into another
Person;

(xxii) to do any and all acts and things necessary or prudent to ensure that the
Partnership will not be classified as a “publicly traded partnership” for
purposes of Section 7704 of the Code; and

(xxiii) to take such other action, execute, acknowledge, swear to or deliver
such other documents and instruments, and perform any and all other acts that
the General Partner deems necessary or appropriate for the formation,
continuation and conduct of the business and affairs of the Partnership
(including, without limitation, all actions consistent with allowing Gladstone
Commercial Corporation at all times to qualify as a REIT unless Gladstone
Commercial Corporation voluntarily terminates its REIT status) and to possess
and enjoy all of the rights and powers of a general partner as provided by the
Act.

(b) Except as otherwise provided herein, to the extent the duties of the General
Partner require expenditures of funds to be paid to third parties, the General
Partner shall not have any obligations hereunder except to apply Partnership
funds to the extent that Partnership funds are reasonably available to it for
the performance of such duties, and nothing herein contained shall be deemed to
authorize or require the General Partner, in its capacity as such, to expend its
individual funds for payment to third parties or to undertake any individual
liability or obligation on behalf of the Partnership.

6.2 DELEGATION OF AUTHORITY. The General Partner may delegate any or all of its
powers, rights and obligations hereunder, and may appoint, employ, contract or
otherwise deal with any Person (including without limitation the Adviser, its
officers and agents and officers or other agents of the Partnership or the
General Partner appointed by the General Partner) for the transaction of the
business of the Partnership, which Person may, under supervision of the General
Partner, perform any acts or services for the Partnership as the General Partner
may approve.

6.3 INDEMNIFICATION AND EXCULPATION OF INDEMNITEES.

(a) The Partnership shall indemnify an Indemnitee from and against any and all
losses, claims, damages, liabilities, joint or several, expenses (including
reasonable legal fees and expenses), judgments, fines, settlements, and other
amounts arising from any and all claims, demands, actions, suits or proceedings,
civil, criminal, administrative or investigative, that relate to the operations
of the Partnership as set forth in this Agreement in which any Indemnitee may be
involved, or is threatened to be involved, as a party or otherwise, as a result
of acting on behalf of or performing services for the Partnership, only if it is
determined that (i) the Indemnitee acted in good faith and (ii) that the
Indemnitee reasonably believed that the act or omission was in the Partnership’s
best interests, or if the act or omission was outside the Indemnitee’s official
capacity as a general partner of the Partnership, that the act or omission was
at least not opposed to the Partnership’s best interests. Notwithstanding the
foregoing, each Indemnitee shall be liable, responsible and accountable, and the
Partnership shall not be liable to an Indemnitee, other than for reasonable
expenses actually incurred by the Indemnitee with respect to a proceeding in
which (i) the Indemnitee is found liable on the basis that the Indemnitee
improperly received personal benefit, whether or not the benefit resulted from
an action taken in the Indemnitee’s official capacity, or (ii) the Indemnitee is
found liable to the Partnership or the Limited Partners. The Partnership shall
not indemnify or hold harmless the Indemnitee: (a) in the case in which the
Indemnitee is an Independent Director, if the loss or liability was the result
of gross negligence or willful misconduct by the Indemnitee, or (b) in any other
case, if the loss or liability was the result of negligence or misconduct by the
Indemnitee. The termination of any proceeding by judgment, order or settlement
does not create a presumption that the Indemnitee did not meet the requisite
standard of conduct set forth in this Section 6.3(a). The termination of any
proceeding by conviction or upon a plea of nolo contendere or its equivalent, or
an entry of an order of probation prior to judgment, does not alone determine
that the Indemnitee acted in a manner contrary to that specified in this
Section 6.3(a). Any indemnification pursuant to this Section 6.3 shall be made
only out of the assets of the Partnership.

(b) Notwithstanding anything to the contrary contained in the provisions of
subsection (a) of this Section 6.3, the Partnership shall not provide
indemnification for any loss, liability or expense arising from or out of an
alleged violation of federal or state securities laws by an Indemnitee unless
one or more of the following conditions are met: (i) there has been a successful
adjudication on the merits of each count involving alleged securities law
violations as to the particular Indemnitee, (ii) such claims have been dismissed
with prejudice on the merits by a court of competent jurisdiction as to the
particular Indemnitee, or (iii) a court of competent jurisdiction approves a
settlement of the claims against a particular Indemnitee and finds that
indemnification of the settlement and the related costs should be made, and the
court considering the request for indemnification has been advised of the
position of the Commission and of the published position of any state securities
regulatory authority in which securities of the Partnership were offered or sold
as to indemnification for violations of securities laws.

(c) The Partnership shall pay or reimburse reasonable legal expenses and other
costs incurred by an Indemnitee in advance of final disposition of a proceeding
if all of the following are satisfied: (i) the proceeding relates to acts or
omissions with respect to the performance of duties for services on behalf of
the Partnership, (ii) the Indemnitee provides the Partnership with written
affirmation of the Indemnitee’s good faith belief that the Indemnitee has met
the standard of conduct necessary for indemnification by the Partnership as
authorized in this Section 6.3, (iii) the legal proceeding was initiated by a
third party who is not a stockholder of the General Partner or, if by a
stockholder of the General Partner acting in his or her capacity as such, a
court of competent jurisdiction approves such advancement, and (iv) the
Indemnitee provides the Partnership with a written agreement to repay the amount
paid or reimbursed by the Partnership, together with the applicable legal rate
of interest thereon, if it is ultimately determined that the Indemnitee did not
comply with the requisite standard of conduct and is not entitled to
indemnification.

(d) The Indemnification provided by this Section 6.3 shall be in addition to any
other rights to which an Indemnitee or any other Person may be entitled under
any agreement, pursuant to any vote of the Partners, as a matter of law or
otherwise, and shall continue as to an Indemnitee who has ceased to serve in
such capacity.

(e) The Partnership may purchase and maintain insurance or establish other
arrangements, including without limitation trust arrangements and letters of
credit on behalf of or to secure indemnification obligations owed to the
Indemnitees and such other Persons as the General Partner shall determine
against any liability that may be asserted against or expenses that may be
incurred by such Person in connection with the Partnership’s activities,
regardless of whether the Partnership would have the power to indemnify such
Person against such liability under the provisions of this Agreement.

(f) For purposes of this Section 6.3, (i) the Partnership shall be deemed to
have requested an Indemnitee to serve as a fiduciary of an employee benefit plan
whenever the performance by the Indemnitee of its duties to the Partnership also
imposes duties on the Indemnitee, or otherwise involves services by the
Indemnitee to the plan or participants or beneficiaries of the plan; (ii) excise
taxes assessed on an Indemnitee with respect to an employee benefit plan
pursuant to applicable law shall constitute fines within the meaning of this
Section 6.3; and (iii) actions taken or omitted by the Indemnitee with respect
to an employee benefit plan in the performance of its duties for a purpose
reasonably believed by it to be in the interest of the participants and
beneficiaries of the plan shall be deemed to be for a purpose which is not
opposed to the best interests of the Partnership.

(g) In no event may an Indemnitee subject the Limited Partners to personal
liability by reason of the indemnification provisions set forth in this
Agreement.

(h) An Indemnitee shall not be denied indemnification in whole or in part under
this Section 6.3 because the Indemnitee had an interest in the transaction with
respect to which the indemnification applies if the transaction was otherwise
permitted by the terms of this Agreement.

(i) The provisions of this Section 6.3 are for the benefit of the Indemnitees,
their heirs, successors, assigns and administrators and shall not be deemed to
create any rights in or be for the benefit of any other Persons.

(j) Any amendment, modification or repeal of this Section 6.3 or any provision
hereof shall be prospective only and shall not in any way affect the
indemnification of an Indemnitee by the Partnership under this Section 6.3 as in
effect immediately prior to such amendment, modification or repeal with respect
to matters occurring, in whole or in part, prior to such amendment, modification
or repeal, regardless of when claims relating to such matters may arise or be
asserted.

6.4 LIABILITY OF THE GENERAL PARTNER.

(a) Notwithstanding anything to the contrary set forth in this Agreement, the
General Partner shall not be liable for monetary damages to the Partnership or
any Partners for losses sustained or liabilities incurred as a result of errors
in judgment or any act or omission if the General Partner acted in good faith.
The General Partner shall not be in breach of any duty that the General Partner
may owe to the Limited Partners or the Partnership or any other Persons under
this Agreement or of any duty stated or implied by law or equity, provided, the
General Partner, acting in good faith, abides by the terms of this Agreement. In
addition, to the extent the General Partner or any officer, director, employee,
agent or stockholder of the General Partner performs its duties in accordance
with the standards provided by the Act, as it may be amended from time to time,
or under any successor statute thereto, such Person or Persons shall have no
liability by reason of being or having been the General Partner, or by reason of
being an officer, director, employee, agent or stockholder of the General
Partner. To the maximum extent that the Act and the general laws of the State of
Delaware, in effect from time to time, permit limitation of the liability of
general partner of a limited partnership, the General Partner and its officers,
directors, employees, agents and stockholders shall not be liable to the
Partnership or to any Partner for money damages except to the extent that
(i) the General Partner or its officers, directors, employees, agents or
stockholders actually received an improper benefit or profit in money, property
or services, in which case the liability shall not exceed the amount of the
benefit or profit in money, property or services actually received; or (ii) a
judgment or other final adjudication adverse to the General Partner or one or
more of its officers, directors, employees, agents or stockholders is entered in
a proceeding based on a finding in the proceeding that the action or failure to
act of the General Partner or one or more of its officers, directors, employees,
agents or stockholders was the result of active and deliberate dishonesty and
was material to the cause of action adjudicated in the proceeding. Neither the
amendment nor repeal of this Section 6.4(a), nor the adoption or amendment of
any other provision of this Agreement inconsistent with this Section 6.4(a),
shall apply to or affect in any respect the applicability of the preceding
sentence with respect to any act or failure to act which occurred prior to such
amendment, repeal or adoption. In the absence of any Delaware statute limiting
the liability of the General Partner or its directors or officers for money
damages in a suit by or on behalf of the Partnership or by any Partner, the
General Partner and the officers, directors, employees, agents and stockholders
of the General Partner shall not be liable to the Partnership or to any Partner
for money damages except to the extent that (i) the General Partner or one or
more of its officers, directors, employees, agents or stockholders actually
received an improper benefit or profit in money, property or services, in which
case the liability shall not exceed the amount of the benefit or profit in
money, property or services actually received; or (ii) a judgment or other final
adjudication adverse to the General Partner or one or more of its officers,
directors, employees, agents or stockholders is entered in a proceeding based on
a finding in the proceeding that the action of the General Partner or one or
more of its officers, directors, employees or stockholders action or failure to
act was the result of active and deliberate dishonesty and was material to the
cause of action adjudicated in the proceeding.

(b) The Limited Partners expressly acknowledge that the General Partner is
acting on behalf of the Partnership, itself and its stockholders collectively,
that the General Partner is under no obligation to consider the separate
interests of the Limited Partners (including, without limitation, the tax
consequences to Limited Partners or the tax consequences of some, but not all,
of the Limited Partners) in deciding whether to cause the Partnership to take
(or decline to take) any actions. In the event of a conflict between the
interests of its stockholders on the one hand and the Limited Partners on the
other, the General Partner shall endeavor in good faith to resolve the conflict
in a manner not adverse to either its stockholders or the Limited Partners;
provided, however, that for so long as the General Partner directly owns a
controlling interest in the Partnership, any such conflict that the General
Partner, in its sole and absolute discretion, determines cannot be resolved in a
manner not adverse to either its stockholders or the Limited Partners shall be
resolved in favor of its stockholders. The General Partner shall not be liable
for monetary damages for losses sustained, liabilities incurred, or benefits not
derived by Limited Partners in connection with such decisions, provided that the
General Partner has acted in good faith.

(c) Subject to its obligations and duties as General Partner set forth in
Section 6.1 hereof, the General Partner may exercise any of the powers granted
to it under this Agreement and perform any of the duties imposed upon it
hereunder either directly or by or through its agents. The General Partner shall
not be responsible for any misconduct or negligence on the part of any such
agent appointed by it in good faith.

(d) Notwithstanding any other provisions of this Agreement or the Act, any
action of the General Partner on behalf of the Partnership or any decision of
the General Partner to refrain from acting on behalf of the Partnership,
undertaken in the good faith belief that such action or omission is necessary or
advisable in order to (i) protect the ability of the General Partner to continue
to qualify as a REIT or (ii) prevent the General Partner from incurring any
taxes under Section 857, Section 4981, or any other provision of the Code, is
expressly authorized under this Agreement and is deemed approved by all of the
Limited Partners.

(e) Any amendment, modification or repeal of this Section 6.4 or any provision
hereof shall be prospective only and shall not in any way affect the limitations
on the General Partner’s liability to the Partnership and the Limited Partners
under this Section 6.4 as in effect immediately prior to such amendment,
modification or repeal with respect to matters occurring, in whole or in part,
prior to such amendment, modification or repeal, regardless of when claims
relating to such matters may arise or be asserted.

6.5 REIMBURSEMENT OF GENERAL PARTNER.

(a) Except as provided in this Section 6.5 and elsewhere in this Agreement
(including the provisions of Articles 5 and 6 regarding distributions, payments,
and allocations to which it may be entitled), the General Partner shall not be
compensated for its services as general partner of the Partnership.

(b) The General Partner shall be reimbursed on a monthly basis, or such other
basis as the General Partner may determine in its sole and absolute discretion,
for all REIT Expenses and Administrative Expenses.

6.6 OUTSIDE ACTIVITIES. Subject to Section 6.8 hereof, the Articles of
Incorporation and any agreements entered into by the General Partner or its
Affiliates with the Partnership or a Subsidiary, or any officer, director,
employee, agent, trustee, Affiliate or stockholder of the General Partner, the
General Partner shall be entitled to and may have business interests and engage
in business activities in addition to those relating to the Partnership,
including business interests and activities substantially similar or identical
to those of the Partnership. Neither the Partnership nor any of the Limited
Partners shall have any rights by virtue of this Agreement in any such business
ventures, interests or activities. None of the Limited Partners or any other
Person shall have any rights by virtue of this Agreement or the partnership
relationship established hereby in any such business ventures, interests or
activities, and the General Partner shall have no obligation pursuant to this
Agreement to offer any interest in any such business ventures, interests and
activities to the Partnership or any Limited Partner, even if such opportunity
is of a character which, if presented to the Partnership or any Limited Partner,
could be taken by such Person.

6.7 EMPLOYMENT OR RETENTION OF AFFILIATES.

(a) Any Affiliate of the General Partner may be employed or retained by the
Partnership and may otherwise deal with the Partnership (whether as an adviser,
buyer, lessor, lessee, manager, property management agent, asset manager,
furnisher of goods or services, broker, agent, lender or otherwise) and may
receive from the Partnership any compensation, price, or other payment therefor
which the General Partner determines to be fair and reasonable.

(b) The Partnership may lend or contribute to its Subsidiaries or other Persons
in which it has an equity investment, and such Persons may borrow funds from the
Partnership, on terms and conditions established in the sole and absolute
discretion of the General Partner. The foregoing authority shall not create any
right or benefit in favor of any Subsidiary or any other Person.

(c) The Partnership may transfer assets to joint ventures, limited liability
companies, other partnerships, corporations or other business entities in which
it is or thereby becomes a participant upon such terms and subject to such
conditions as the General Partner deems to be consistent with this Agreement and
applicable law.

(d) Except as expressly permitted by this Agreement, neither the General Partner
nor any of its Affiliates shall sell, transfer or convey any property to, or
purchase any property from, the Partnership, directly or indirectly, except
pursuant to transactions that are on terms that are fair and reasonable to the
Partnership.

6.8 GLADSTONE COMMERCIAL CORPORATION PARTICIPATION. Gladstone Commercial
Corporation agrees that all business activities of Gladstone Commercial
Corporation, including activities pertaining to the acquisition, development or
ownership of industrial or commercial real property or other property, including
Mortgages, shall be conducted through the Partnership or one or more Subsidiary
Partnerships; provided, however, that Gladstone Commercial Corporation is
allowed to make a direct acquisition, but if and only if, such acquisition is
made in connection with the issuance of Additional Securities, which direct
acquisition and issuance have been approved and determined to be in the best
interests of Gladstone Commercial Corporation and the Partnership by a majority
of the Independent Directors.

6.9 TITLE TO PARTNERSHIP ASSETS. Partnership assets, whether real, personal or
mixed and whether tangible or intangible, shall be deemed to be owned by the
Partnership as an entity, and no Partner, individually or collectively, shall
have any ownership interest in such Partnership assets or any portion thereof;
provided, that title to any or all of the Partnership assets may be held in the
name of the Partnership, the General Partner or one or more nominees, as the
General Partner may determine, including Affiliates of the General Partner. The
General Partner hereby declares and warrants that any Partnership assets for
which legal title is held in the name of the General Partner or any nominee or
Affiliate of the General Partner shall be held by such Person for the use and
benefit of the Partnership in accordance with the provisions of this Agreement;
provided, that the General Partner shall use its best efforts to cause legal
title to such assets to be vested in the Partnership as soon as reasonably
practicable. All Partnership assets shall be recorded as the property of the
Partnership in its books and records, irrespective of the name in which legal
title to such Partnership assets is held.

6.10 REDEMPTION OF GENERAL PARTNER PARTNERSHIP UNITS. In the event Gladstone
Commercial Corporation redeems any REIT Shares or REIT Preferred Shares, then
the General Partner shall cause the Partnership to purchase from the General
Partner or the Original Limited Partner a number of Common Units or Preferred
Units, as the case may be, on the same terms upon which Gladstone Commercial
Corporation redeemed such REIT Shares or REIT Preferred Shares. Moreover, if
Gladstone Commercial Corporation makes a cash tender offer or other offer to
acquire REIT Shares or REIT Preferred Shares or otherwise purchases REIT Shares
or REIT Preferred Shares, then the General Partner shall cause the Partnership
to make a corresponding offer to the General Partner or the Original Limited
Partner to acquire, or shall otherwise purchase, an equal number of Common Units
or Preferred Units, as the case may be, held by the General Partner or Original
Limited Partner. In the event any REIT Shares or REIT Preferred Shares are
redeemed by Gladstone Commercial Corporation pursuant to such offer, the
Partnership shall redeem an equivalent number of the General Partner’s or the
Original Limited Partner’s Common Units or Preferred Units, as the case may be,
for an equivalent purchase price.

ARTICLE 7

CHANGES IN GENERAL PARTNER

7.1 TRANSFER OF THE GENERAL PARTNER’S PARTNERSHIP INTEREST.

(a) The General Partner shall not transfer all or any portion of its General
Partnership Interest or withdraw as General Partner except as provided in or in
connection with a transaction contemplated by Sections 7.1(c), 7.1(d) or 7.1(e).

(b) The General Partner agrees that the Percentage Interest for it will at all
times, be in the aggregate, at least 0.2%.

(c) Except as otherwise provided in Section 7.1(d) or (e) hereof, Gladstone
Commercial Corporation shall not engage in any merger, consolidation or other
combination with or into another Person or sale of all or substantially all of
its assets (other than in connection with a change in Gladstone Commercial
Corporation’s state of incorporation or organizational form), which, in any such
case, results in a change of control of Gladstone Commercial Corporation (a
“TRANSACTION”), unless:

(i) the consent of Limited Partners (other than the General Partner or any
Subsidiary) holding more than 50% of the Percentage Interests of the Limited
Partners (other than those held by the General Partner or any Subsidiary) is
obtained; or

(ii) as a result of such Transaction all Limited Partners are granted the right
to receive for each Partnership Unit an amount of cash, securities, or other
property equal to the product of the Conversion Factor and the greatest amount
of cash, securities or other property paid in the Transaction to a holder of one
REIT Share in consideration of the transfer of one REIT Share; provided, that
if, in connection with the Transaction, a purchase, tender or exchange offer
(“OFFER”) shall have been made to and accepted by the holders of more than 50%
of the outstanding REIT Shares, each holder of Partnership Units shall be given
the option to exchange its Partnership Units for the greatest amount of cash,
securities, or other property which a Limited Partner would have received had it
(A) exercised its Exchange Right and (B) sold, tendered or exchanged pursuant to
the Offer the REIT Shares received upon exercise of the Exchange Right
immediately prior to the expiration of the Offer; or

(iii) Gladstone Commercial Corporation is the surviving entity in the
Transaction and either (A) the holders of REIT Shares do not receive cash,
securities, or other property in the Transaction or (B) all Limited Partners
(other than the General Partner or any Subsidiary) receive an amount of cash,
securities, or other property (expressed as an amount per REIT Share) that is no
less than the product of the Conversion Factor and the greatest amount of cash,
securities, or other property (expressed as an amount per REIT Share) received
in the Transaction by any holder of REIT Shares.

(d) Notwithstanding Section 7.1(c), Gladstone Commercial Corporation may merge
with or into or consolidate with another entity if immediately after such merger
or consolidation (i) substantially all of the assets of the successor or
surviving entity (the “SURVIVOR”), other than Partnership Units held by the
General Partner, are contributed, directly or indirectly, to the Partnership as
a Capital Contribution in exchange for Partnership Units with a fair market
value equal to the value of the assets so contributed as determined by the
Survivor in good faith and (ii) the Survivor expressly agrees to assume all
obligations of Gladstone Commercial Corporation and the General Partner, as
appropriate, hereunder. Upon such contribution and assumption, the Survivor
shall have the right and duty to amend this Agreement as set forth in this
Section 7.1(d). The Survivor shall in good faith arrive at a new method for the
calculation of the Cash Amount, the REIT Shares Amount and the Conversion Factor
for a Partnership Unit after any such merger or consolidation so as to
approximate the existing method for such calculation as closely as reasonably
possible. Such calculation shall take into account, among other things, the kind
and amount of securities, cash and other property that was receivable upon such
merger or consolidation by a holder of REIT Shares or options, warrants or other
rights relating thereto, and which a holder of Partnership Units could have
acquired had such Partnership Units been exchanged immediately prior to such
merger or consolidation. Such amendment to this Agreement shall provide for
adjustments to such method of calculation, which shall be as nearly equivalent
as may be practicable to the adjustments provided for herein with respect to the
Conversion Factor. The Survivor also shall in good faith modify the definition
of REIT Shares and make such amendments to Section 8.5 hereof so as to
approximate the existing rights and obligations set forth in Section 8.5 as
closely as reasonably possible. The above provisions of this Section 7.1(d)
shall similarly apply to successive mergers or consolidations permitted
hereunder.

In respect of any transaction described in the preceding paragraph, Gladstone
Commercial Corporation is required to use its commercially reasonable efforts to
structure such transaction to avoid causing the Limited Partners to recognize a
gain for federal income tax purposes by virtue of the occurrence of or their
participation in such transaction, provided, such efforts are consistent with
the exercise of the Board of Directors’ fiduciary duties to the stockholders of
Gladstone Commercial Corporation under applicable law.

(e) Notwithstanding anything in this Article 7,

(i) a General Partner may transfer all or any portion of its General Partnership
Interest to (A) a wholly-owned Subsidiary of such General Partner or (B) the
owner of all of the ownership interests of such General Partner, and following a
transfer of all of its General Partnership Interest, may withdraw as General
Partner; and

(ii) Gladstone Commercial Corporation may engage in a transaction not required
by law or by the rules of any national securities exchange on which the REIT
Shares are listed to be submitted to the vote of the holders of the REIT Shares.

7.2 ADMISSION OF A SUBSTITUTE OR ADDITIONAL GENERAL PARTNER. A Person shall be
admitted as a substitute or additional General Partner of the Partnership only
if the following terms and conditions are satisfied:

(a) the Person to be admitted as a substitute or additional General Partner
shall have accepted and agreed to be bound by all the terms and provisions of
this Agreement by executing a counterpart hereof and such other documents or
instruments as may be required or appropriate in order to effect the admission
of such Person as a General Partner, a certificate evidencing the admission of
such Person as a General Partner shall have been filed for recordation and all
other actions required by Section 2.5 hereof in connection with such admission
shall have been performed;

(b) if the Person to be admitted as a substitute or additional General Partner
is a corporation or a partnership, it shall have provided the Partnership with
evidence satisfactory to counsel for the Partnership of such Person’s authority
to become a General Partner and to be bound by the terms and provisions of this
Agreement; and

(c) counsel for the Partnership shall have rendered an opinion (relying on such
opinions from other counsel in the state or any other jurisdiction as may be
necessary) that the admission of the Person to be admitted as a substitute or
additional General Partner is in conformity with the Act, and that none of the
actions taken in connection with the admission of such Person as a substitute or
additional General Partner will cause (i) the Partnership to be classified other
than as a partnership for federal income tax purposes, or (ii) the loss of any
Limited Partner’s limited liability.

7.3 EFFECT OF BANKRUPTCY, WITHDRAWAL, DEATH OR DISSOLUTION OF A GENERAL PARTNER.

(a) Upon the occurrence of an Event of Bankruptcy as to a General Partner (and
its removal pursuant to Section 7.4(a) hereof) or the death, withdrawal, removal
or dissolution of a General Partner (except that, if a General Partner is, on
the date of such occurrence a partnership, the withdrawal, death, dissolution,
Event of Bankruptcy as to, or removal of a partner in, such partnership shall be
deemed not to be a dissolution of such General Partner if the business of such
General Partner is continued by the remaining partner or partners thereof), the
Partnership shall be dissolved and terminated unless the Partnership is
continued pursuant to Section 7.3(b) hereof. The merger of the General Partner
with or into any entity that is admitted as a substitute or successor General
Partner pursuant to Section 7.2 hereof shall not be deemed to be the withdrawal,
dissolution or removal of the General Partner.

(b) Following the occurrence of an Event of Bankruptcy as to a General Partner
(and its removal pursuant to Section 7.4(a) hereof) or the death, withdrawal,
removal or dissolution of a General Partner (except that, if a General Partner
is, on the date of such occurrence a partnership, the withdrawal, death,
dissolution, Event of Bankruptcy as to, or removal of a partner in, such
partnership shall be deemed not to be a dissolution of such General Partner if
the business of such General Partner is continued by the remaining partner or
partners thereof), the Limited Partners, within 90 days after such occurrence,
may elect to continue the business of the Partnership for the balance of the
term specified in Section 2.4 hereof by selecting, subject to Section 7.2 hereof
and any other provisions of this Agreement, a substitute General Partner by
consent of a majority in interest of the Limited Partners. If the Limited
Partners elect to continue the business of the Partnership and admit a
substitute General Partner, the relationship with the Partners and of any Person
who has acquired an interest of a Partner in the Partnership shall be governed
by this Agreement.

7.4 REMOVAL OF A GENERAL PARTNER.

(a) Upon the occurrence of an Event of Bankruptcy as to, or the dissolution of,
a General Partner, such General Partner shall be deemed to be removed
automatically; provided, however, that if a General Partner is on the date of
such occurrence a partnership, the withdrawal, death, dissolution, Event of
Bankruptcy as to or removal of a partner in such partnership shall be deemed not
to be a dissolution of the General Partner if the business of such General
Partner is continued by the remaining partner or partners thereof. The Limited
Partners may not remove the General Partner, with or without cause.

(b) If a General Partner has been removed pursuant to this Section 7.4 and the
Partnership is continued pursuant to Section 7.3 hereof, such General Partner
shall promptly transfer and assign its General Partnership Interest in the
Partnership to the substitute General Partner approved by a majority in interest
of the Limited Partners in accordance with Section 7.3(b) hereof and otherwise
admitted to the Partnership in accordance with Section 7.2 hereof. At the time
of assignment, the removed General Partner shall be entitled to receive from the
substitute General Partner the fair market value of the General Partnership
Interest of such removed General Partner as reduced by any damages caused to the
Partnership by such General Partner’s removal. Such fair market value shall be
determined by an appraiser mutually agreed upon by the General Partner and
Limited Partners holding more than 50% of the Percentage Interests of the
Limited Partners within 10 days following the removal of the General Partner. In
the event that the parties are unable to agree upon an appraiser, the removed
General Partner and Limited Partners holding more than 50% of the Percentage
Interests of the Limited Partners shall each select an appraiser. Each such
appraiser shall complete an appraisal of the fair market value of the removed
General Partner’s General Partnership Interest within 30 days of the General
Partner’s removal, and the fair market value of the removed General Partner’s
General Partnership Interest shall be the average of the two appraisals;
provided, however, that if the higher appraisal exceeds the lower appraisal by
more than 20% of the amount of the lower appraisal, the two appraisers, no later
than 40 days after the removal of the General Partner, shall select a third
appraiser who shall complete an appraisal of the fair market value of the
removed General Partner’s General Partnership Interest no later than 60 days
after the removal of the General Partner. In such case, the fair market value of
the removed General Partner’s General Partnership Interest shall be the average
of the two appraisals closest in value.

(c) The General Partnership Interest of a removed General Partner, during the
time after removal until the date of transfer under Section 7.4(b), shall be
converted to that of a special Limited Partner; provided, however, such removed
General Partner shall not have any rights to participate in the management and
affairs of the Partnership, and shall not be entitled to any portion of the
income, expense, Profit, gain or Loss allocations or cash distributions
allocable or payable, as the case may be, to the Limited Partners. Instead, such
removed General Partner shall receive and be entitled only to retain
distributions or allocations of such items that it would have been entitled to
receive in its capacity as General Partner, until the transfer is effective
pursuant to Section 7.4(b).

(d) All Partners shall have given and hereby do give such consents, shall take
such actions and shall execute such documents as shall be legally necessary and
sufficient to effect all the foregoing provisions of this Section 7.4.

ARTICLE 8

RIGHTS AND OBLIGATIONS
OF THE LIMITED PARTNERS

8.1 MANAGEMENT OF THE PARTNERSHIP. The Limited Partners shall not participate in
the management or control of Partnership business nor shall they transact any
business for or on behalf of the Partnership, nor shall they have the power to
sign for or bind the Partnership, such powers being vested solely and
exclusively in the General Partner.

8.2 POWER OF ATTORNEY. Each Limited Partner hereby irrevocably appoints the
General Partner its true and lawful attorney-in-fact, who may act for each
Limited Partner and in its name, place and stead, and for its use and benefit,
sign, acknowledge, swear to, deliver, file or record, at the appropriate public
offices, any and all documents, certificates, and instruments as may be deemed
necessary or desirable by the General Partner to carry out fully the provisions
of this Agreement and the Act in accordance with their terms, which power of
attorney is coupled with an interest and shall survive the death, dissolution or
legal incapacity of the Limited Partner, or the transfer by the Limited Partner
of any part or all of its Partnership Interest.

8.3 LIMITATION ON LIABILITY OF LIMITED PARTNERS. No Limited Partner shall be
liable for any debts, liabilities, contracts or obligations of the Partnership.
A Limited Partner shall be liable to the Partnership only to make payments of
its Capital Contribution, if any, as and when due hereunder. After its Capital
Contribution is fully paid, no Limited Partner shall, except as otherwise
required by the Act, be required to make any further Capital Contributions or
other payments or lend any funds to the Partnership.

8.4 OWNERSHIP BY LIMITED PARTNER OF CORPORATE GENERAL PARTNER OR AFFILIATE. No
Limited Partner shall at any time, either directly or indirectly, own any stock
or other interest in the General Partner or in any Affiliate thereof, if such
ownership by itself or in conjunction with other stock or other interests owned
by other Limited Partners would, in the opinion of counsel for the Partnership,
jeopardize the classification of the Partnership as a partnership for federal
income tax purposes. The General Partner shall be entitled to make such
reasonable inquiry of the Limited Partners as is required to establish
compliance by the Limited Partners with the provisions of this Section 8.4.

8.5 EXCHANGE RIGHT.

(a) Subject to Sections 8.5(b), 8.5(c), 8.5(d) and 8.5(e) hereof, and subject to
the potential modification of any rights or obligations provided for herein by
agreement(s) between the Partnership and any one or more Limited Partners with
respect to Partnership Units held by them, each Limited Partner which is not an
Affiliate of the General Partner shall have the right (the “EXCHANGE RIGHT”) to
require the Partnership to redeem on a Specified Exchange Date all or a portion
of the Partnership Units held by such Limited Partner at an exchange price equal
to and in the form of the Exchange Amount to be paid by the Partnership;
provided, that such redemption shall not occur before the date that is one year
following the closing of the initial public offering of shares of Gladstone
Commercial Corporation’s common stock, subject to any restriction agreed to in
writing between the Limited Partner who is exercising the Exchange Right (the
“EXCHANGING PARTNER”) and the General Partner. The Exchange Right shall be
exercised pursuant to the delivery of an Exchange Notice to the Partnership
(with a copy to the General Partner) by the Exchanging Partner; provided,
however, that the Partnership shall, in its sole and absolute discretion, have
the option to deliver either the Cash Amount or the REIT Shares Amount;
provided, further, that the Partnership shall not be obligated to satisfy such
Exchange Right if the General Partner elects to purchase the Partnership Units
subject to the Exchange Notice; and provided further, that no Limited Partner
may deliver more than two Exchange Notices during each calendar year. A Limited
Partner may not exercise the Exchange Right for less than 1,000 Partnership
Units or, if such Limited Partner holds less than 1,000 Partnership Units, all
of the Partnership Units held by such Partner. The Exchanging Partner shall have
no right, with respect to any Partnership Units so exchanged, to receive any
distribution paid with respect to such Partnership Units if the record date for
such distribution is on or after the Specified Exchange Date.

(b) Notwithstanding the provisions of Section 8.5(a), a Limited Partner that
exercises the Exchange Right shall be deemed to have also offered to sell the
Partnership Units described in the Exchange Notice to the General Partner, and
the General Partner may, in its sole and absolute discretion, elect to purchase
directly and acquire such Partnership Units by paying to the Exchanging Partner
either the Cash Amount or the REIT Shares Amount, as elected by the General
Partner (in its sole and absolute discretion), on the Specified Exchange Date,
whereupon the General Partner shall acquire the Partnership Units offered for
exchange by the Exchanging Partner and shall be treated for all purposes of this
Agreement as the owner of such Partnership Units. If the General Partner shall
elect to exercise its right to purchase Partnership Units under this
Section 8.5(b) with respect to an Exchange Notice, it shall so notify the
Exchanging Partner within five business days after the receipt by the General
Partner of such Exchange Notice. Unless the General Partner (in its sole and
absolute discretion) shall exercise its right to purchase Partnership Units from
the Exchanging Partner pursuant to this Section 8.5(b), the General Partner
shall have no obligation to the Exchanging Partner or the Partnership with
respect to the Exchanging Partner’s exercise of an Exchange Right. In the event
the General Partner shall exercise its right to purchase Partnership Units with
respect to the exercise of an Exchange Right in the manner described in the
first sentence of this Section 8.5(b), the Partnership shall have no obligation
to pay any amount to the Exchanging Partner with respect to such Exchanging
Partner’s exercise of such Exchange Right, and each of the Exchanging Partner
and the General Partner shall treat the transaction between the General Partner
and the Exchanging Partner for federal income tax purposes as a sale of the
Exchanging Partner’s Partnership Units to the General Partner. Each Exchanging
Partner agrees to execute such documents as Gladstone Commercial Corporation may
reasonably require in connection with the issuance of REIT Shares to such
Exchanging Partner upon exercise of its Exchange Right.

(c) Notwithstanding the provisions of Sections 8.5(a) and 8.5(b), a Limited
Partner shall not be entitled to exercise the Exchange Right if the delivery of
REIT Shares to such Partner on the Specified Exchange Date by the General
Partner pursuant to Section 8.5(b) (regardless of whether or not the General
Partner would in fact exercise its rights under Section 8.5(b)) would (i) result
in such Partner or any other person owning, directly or indirectly, REIT Shares
in excess of the ownership limitations described in the Articles of
Incorporation and calculated in accordance therewith, (ii) result in REIT Shares
being owned by fewer than 100 persons (determined without reference to any rules
of attribution), except as provided in the Articles of Incorporation,
(iii) result in Gladstone Commercial Corporation being “closely held” within the
meaning of Section 856(h) of the Code, (iv) cause Gladstone Commercial
Corporation to own, directly or constructively, 10% or more of the ownership
interests in a tenant of Gladstone Commercial Corporation’s, the Partnership’s,
or a Subsidiary Partnership’s real property within the meaning of
Section 856(d)(2)(B) of the Code, or (v) cause the acquisition of REIT Shares by
such Partner to be “integrated” with any other distribution of REIT Shares for
purposes of complying with the registration provisions of the Securities Act.
The General Partner, in its sole and absolute discretion, may waive any of the
restrictions on exchange set forth in this Section 8.5(c); provided, however,
that in the event any such restriction is waived, the Exchanging Partner shall
be paid the Cash Amount.

(d) Any Cash Amount to be paid to an Exchanging Partner pursuant to this
Section 8.5 shall be paid on the Specified Exchange Date; provided, however,
that the General Partner may elect to cause the Specified Exchange Date to be
delayed for up to 180 days to the extent required for Gladstone Commercial
Corporation to cause additional REIT Shares to be issued to provide financing to
be used to make such payment of the Cash Amount or otherwise. Notwithstanding
the foregoing, the General Partner agrees to use its best efforts to cause the
closing of the acquisition of exchanged Partnership Units hereunder to occur as
quickly as reasonably possible.

(e) Notwithstanding any other provision of this Agreement, the General Partner
is authorized to take any action that it determines to be necessary or
appropriate to cause the Partnership to comply with any withholding requirements
established under the Code or any other federal, state or local law that apply
upon an Exchanging Partner’s exercise of the Exchange Right. If an Exchanging
Partner believes that it is exempt from such withholding upon the exercise of
the Exchange Right, such Partner must furnish the General Partner with a FIRPTA
Certificate in the form attached hereto as Exhibit C. If the Partnership or the
General Partner is required to withhold and pay over to any taxing authority any
amount upon an Exchanging Partner’s exercise of the Exchange Right and if the
Exchange Amount equals or exceeds the amount required to be withheld, the amount
required to be withheld shall be treated as an amount received by such Partner
upon exchange of its Partnership Units. If, however, the Exchange Amount is less
than the amount required to be withheld, the Exchanging Partner shall not
receive any portion of the Exchange Amount, the Exchange Amount shall be treated
as an amount received by such Partner upon exchange of its Partnership Units,
and the Partner shall contribute the excess of the amount withheld over the
Exchange Amount to the Partnership before the Partnership is required to pay
over such excess to a taxing authority.

(f) Notwithstanding any other provision of this Agreement, the General Partner
shall place appropriate restrictions on the ability of the Limited Partners to
exercise their Exchange Rights as and if deemed necessary to ensure that the
Partnership does not constitute a “publicly traded partnership” under
Section 7704 of the Code. If and when the General Partner determines that
imposing such restrictions is necessary, the General Partner shall give prompt
written notice thereof (a “RESTRICTION NOTICE”) to each of the Limited Partners,
which notice shall be accompanied by a copy of an opinion of counsel to the
Partnership which states that, in the opinion of such counsel, restrictions are
necessary in order to avoid the Partnership being treated as a “publicly traded
partnership” under Section 7704 of the Code.

8.6 DUTIES AND CONFLICTS. The General Partner recognizes that the Limited
Partners and their Affiliates have or may have other business interests,
activities and investments, some of which may be in conflict or competition with
the business of the Partnership, and that such Persons are entitled to carry on
such other business interests, activities and investments. The Limited Partners
and their Affiliates may engage in or possess an interest in any other business
or venture of any kind, independently or with others, on their own behalf or on
behalf of other entities with which they are affiliated or associated, and such
Persons may engage in any activities, whether or not competitive with the
Partnership, without any obligation to offer any interest in such activities to
the Partnership or to any Partner. Neither the Partnership nor any Partner shall
have any right, by virtue of this Agreement, in or to such activities, or the
income or profits derived therefrom, and the pursuit of such activities, even if
competitive with the business of the Partnership, and such activities shall not
be deemed wrongful or improper.

ARTICLE 9

TRANSFERS OF LIMITED PARTNERSHIP INTERESTS

9.1 PURCHASE FOR INVESTMENT.

(a) Each Limited Partner hereby represents and warrants to the General Partner
and to the Partnership that the acquisition of its Partnership Interest is made
as a principal for its account for investment purposes only and not with a view
to the resale or distribution of such Partnership Interest.

(b) Each Limited Partner agrees that it will not sell, assign or otherwise
transfer its Partnership Interest or any fraction thereof, whether voluntarily
or by operation of law or at judicial sale or otherwise, to any Person who does
not make the representations and warranties to the General Partner set forth in
Section 9.1(a) above.

9.2 RESTRICTIONS ON TRANSFER OF LIMITED PARTNERSHIP INTERESTS.

(a) Subject to the provisions of Sections 9.2(b), 9.2(c) and 9.2(d), no Limited
Partner may offer, sell, assign, hypothecate, pledge or otherwise transfer all
or any portion of its Limited Partnership Interest, or any of such Limited
Partner’s economic rights as a Limited Partner, whether voluntarily or by
operation of law or at judicial sale or otherwise (collectively, a “TRANSFER”),
without the consent of the General Partner, which consent may be granted or
withheld in its sole and absolute discretion. Any such purported transfer
undertaken without such consent shall be considered to be null and void ab
initio and shall not be given effect. The General Partner may require, as a
condition of any Transfer to which it consents, that the transferor assume all
costs incurred by the Partnership in connection therewith.

(b) No Limited Partner may withdraw from the Partnership other than as a result
of: (i) a permitted Transfer (i.e., a Transfer consented to as contemplated by
paragraph (a) above or paragraph (c) below or a Transfer made pursuant to
Section 9.5 below) of all of its Partnership Units pursuant to this Article 9 or
(ii) a Transfer pursuant to an exchange of all of its Partnership Units pursuant
to Section 8.5 above. Upon the permitted Transfer or exchange of all of a
Limited Partner’s Partnership Units, such Limited Partner shall cease to be a
Limited Partner.

(c) Subject to Sections 9.2(d) and 9.2(e), a Limited Partner may Transfer, with
the consent of the General Partner, all or a portion of its Partnership Units to
(i) a parent or parent’s spouse, natural or adopted descendants, a spouse of any
such descendant, a brother or sister, or a trust created by such Limited Partner
for the benefit of such Limited Partner and/or any such person(s), for which
trust such Limited Partner or any such person(s) is a trustee, (ii) a
corporation controlled by a Person or Persons named in (i) above, or (iii) if
the Limited Partner is an entity, its beneficial owners.

(d) No Limited Partner may effect a Transfer of its Limited Partnership
Interest, in whole or in part, if, in the opinion of legal counsel for the
Partnership, such proposed Transfer would require the registration of the
Limited Partnership Interest under the Securities Act, or would otherwise
violate any applicable federal or state securities or blue sky law (including
investment suitability standards).

(e) No Transfer by a Limited Partner of its Partnership Units, in whole or in
part, may be made to any Person if (i) in the opinion of legal counsel for the
Partnership, the transfer would result in the Partnership’s being treated as an
association taxable as a corporation (other than a qualified REIT subsidiary
within the meaning of Section 856(i) of the Code), (ii) in the opinion of legal
counsel for the Partnership, it would adversely affect the ability of Gladstone
Commercial Corporation to continue to qualify as a REIT or subject Gladstone
Commercial Corporation to any additional taxes under Section 857 or Section 4981
of the Code, or (iii) in the opinion of legal counsel for the Partnership, such
would cause the Partnership to be treated as a “publicly traded partnership”
within the meaning of Section 7704 of the Code.

(f) Any Transfer in contravention of any of the provisions of this Article 9
shall be void ab initio and ineffectual and shall not be binding upon, or
recognized by, the General Partner or the Partnership.

(g) Prior to the consummation of any Transfer under this Article 9, the
transferor and/or the transferee shall deliver to the General Partner such
opinions, certificates and other documents as the General Partner shall request
in connection with such Transfer.

9.3 ADMISSION OF SUBSTITUTE LIMITED PARTNER.

(a) Subject to the other provisions of this Article 9, an assignee of the
Limited Partnership Interest of a Limited Partner (which shall be understood to
include any purchaser, transferee, donee or other recipient of any disposition
of such Limited Partnership Interest) shall be deemed admitted as a Limited
Partner of the Partnership only with the consent of the General Partner and upon
the satisfactory completion of the following:

(i) the assignee shall have accepted and agreed to be bound by the terms and
provisions of this Agreement by executing a counterpart or an amendment thereof,
including a revised Exhibit A, and such other documents or instruments as the
General Partner may require in order to effect the admission of such Person as a
Limited Partner;

(ii) to the extent required, an amended Certificate evidencing the admission of
such Person as a Limited Partner shall have been signed, acknowledged and filed
for record in accordance with the Act;

(iii) the assignee shall have delivered a letter containing the representation
set forth in Section 9.1(a) hereof and the agreement set forth in Section 9.1(b)
hereof;

(iv) if the assignee is a corporation, partnership or trust, the assignee shall
have provided the General Partner with evidence satisfactory to counsel for the
Partnership of the assignee’s authority to become a Limited Partner under the
terms and provisions of this Agreement;

(v) the assignee shall have executed a power of attorney containing the terms
and provisions set forth in Section 8.2 hereof;

(vi) the assignee shall have paid all legal fees and other expenses of the
Partnership and the General Partner and filing and publication costs in
connection with its substitution as a Limited Partner; and

(vii) the assignee shall have obtained the prior written consent of the General
Partner to its admission as a Substitute Limited Partner, which consent may be
given or denied in the exercise of the General Partner’s sole and absolute
discretion.

(b) For the purpose of allocating Profit and Loss and distributing cash received
by the Partnership, a Substitute Limited Partner shall be treated as having
become, and appearing in the records of the Partnership as, a Partner upon the
filing of the Certificate described in Section 9.3(a)(ii) hereof or, if no such
filing is required, the later of the date specified in the transfer documents or
the date on which the General Partner has received all necessary instruments of
transfer and substitution.

(c) The General Partner shall cooperate with the Person seeking to become a
Substitute Limited Partner by preparing the documentation required by this
Section 9.3 and making all official filings and publications. The Partnership
shall take all such action as promptly as practicable after the satisfaction of
the conditions in this Article 9 to the admission of such Person as a Limited
Partner of the Partnership.

9.4 RIGHTS OF ASSIGNEES OF PARTNERSHIP INTERESTS.

(a) Subject to the provisions of Sections 9.1 and 9.2 hereof, except as required
by operation of law, the Partnership shall not be obligated for any purposes
whatsoever to recognize the assignment by any Limited Partner of its Partnership
Interest until the Partnership has received notice thereof.

(b) Any Person who is the assignee of all or any portion of a Limited Partner’s
Limited Partnership Interest, but who does not become a Substitute Limited
Partner and desires to make a further assignment of such Limited Partnership
Interest, shall be subject to all the provisions of this Article 9 to the same
extent and in the same manner as any Limited Partner desiring to make an
assignment of its Limited Partnership Interest.

9.5 EFFECT OF BANKRUPTCY, DEATH, INCOMPETENCE OR TERMINATION OF A LIMITED
PARTNER. The occurrence of an Event of Bankruptcy as to a Limited Partner, the
death of a Limited Partner or a final adjudication that a Limited Partner is
incompetent (which term shall include, but not be limited to, insanity) shall
not cause the termination or dissolution of the Partnership, and the business of
the Partnership shall continue if an order for relief in a bankruptcy proceeding
is entered against a Limited Partner, the trustee or receiver of his estate or,
if he dies, his executor, administrator or trustee, or, if he is finally
adjudicated incompetent, his committee, guardian or conservator, and any such
Person shall have the rights of such Limited Partner for the purpose of settling
or managing his estate property and such power as the bankrupt, deceased or
incompetent Limited Partner possessed to assign all or any part of his
Partnership Interest and to join with the assignee in satisfying conditions
precedent to the admission of the assignee as a Substitute Limited Partner.

9.6 JOINT OWNERSHIP OF INTERESTS. A Partnership Interest may be acquired by two
individuals as joint tenants with right of survivorship, provided, that such
individuals either are married or are related and share the same personal
residence. The written consent or vote of both owners of any such jointly-held
Partnership Interest shall be required to constitute the action of the owners of
such Partnership Interest; provided, however, that the written consent of only
one joint owner will be required if the Partnership has been provided with
evidence satisfactory to the counsel for the Partnership that the actions of a
single joint owner can bind both owners under the applicable laws of the state
of residence of such joint owners. Upon the death of one owner of a Partnership
Interest held in a joint tenancy with a right of survivorship, the Partnership
Interest shall become owned solely by the survivor as a Limited Partner and not
as an assignee. The Partnership need not recognize the death of one of the
owners of a jointly held Partnership Interest until it shall have received
notice of such death. Upon notice to the General Partner from either owner, the
General Partner shall cause the Partnership Interest to be divided into two
equal Partnership Interests, which shall thereafter be owned separately by each
of the former joint owners.

ARTICLE 10

BOOKS AND RECORDS; ACCOUNTING; TAX MATTERS

10.1 BOOKS AND RECORDS. At all times during the continuance of the Partnership,
the Partners shall keep or cause to be kept at the Partnership’s specified
office true and complete books of account maintained in accordance with
generally accepted accounting principles, including (a) a current list of the
full name and last-known business address of each Partner; (b) a copy of the
Certificate of Limited Partnership and all certificates of amendment thereto;
(c) copies of the Partnership’s federal, state and local income tax returns and
reports; (d) copies of the Agreement and any financial statements of the
Partnership for the three most recent years; and (e) all documents and
information required under the Act. Any Partner or its duly authorized
representative, and any stockholder of Gladstone Commercial Corporation, upon
paying the costs of collection, duplication and mailing, shall be entitled to
inspect or copy such records during ordinary business hours.

10.2 CUSTODY OF PARTNERSHIP FUNDS; BANK ACCOUNTS.

(a) All funds of the Partnership not otherwise invested shall be deposited in
one or more accounts maintained in such banking or brokerage institutions as the
General Partner shall determine, and withdrawals shall be made only on such
signature or signatures as the General Partner may, from time to time,
determine.

(b) All deposits and other funds not needed in the operation of the business of
the Partnership may be invested by the General Partner in investment grade
instruments (or investment companies whose portfolio consists primarily
thereof), government obligations, certificates of deposit, bankers’ acceptances
and municipal notes and bonds. The funds of the Partnership shall not be
commingled with the funds of any other Person except for such commingling as may
necessarily result from an investment in those investment companies permitted by
this Section 10.2(b).

10.3 FISCAL AND TAXABLE YEAR. The fiscal and taxable year of the Partnership
shall be the calendar year.

10.4 ANNUAL TAX INFORMATION AND REPORT. The General Partner will use
commercially reasonable efforts to supply within 75 days after the end of each
fiscal year of the Partnership to each person who was a Limited Partner at any
time during such year the tax information necessary to file such Limited
Partner’s individual tax returns as shall be reasonably required by law, and in
all events the General Partner shall furnish such information within the time
required by applicable law.

10.5 TAX MATTERS PARTNER; TAX ELECTIONS; SPECIAL BASIS ADJUSTMENTS.

(a) The General Partner shall be the Tax Matters Partner of the Partnership
within the meaning of Section 6231(a)(7) of the Code. As Tax Matters Partner,
the General Partner shall have the right and obligation to take all actions
authorized and required, respectively, by the Code for the Tax Matters Partner.
The General Partner shall have the right to retain professional assistance in
respect of any audit of the Partnership by the Service and all out-of-pocket
expenses and fees incurred by the General Partner on behalf of the Partnership
as Tax Matters Partner shall constitute Partnership expenses. In the event the
General Partner receives notice of a final Partnership adjustment under
Section 6223(a)(2) of the Code, the General Partner shall either (i) file a
court petition for judicial review of such final adjustment within the period
provided under Section 6226(a) of the Code, a copy of which petition shall be
mailed to all Limited Partners on the date such petition is filed, or (ii) mail
a written notice to all Limited Partners, within such period, that describes the
General Partner’s reasons for determining not to file such a petition.

(b) All elections required or permitted to be made by the Partnership under the
Code or any applicable state or local tax law shall be made by the General
Partner in its sole and absolute discretion.

(c) In the event of a transfer of all or any part of the Partnership Interest of
any Partner, the Partnership, at the option and in the sole and absolute
discretion of the General Partner, may elect pursuant to Section 754 of the Code
to adjust the basis of the Properties. Notwithstanding anything contained in
Article 5 of this Agreement, any adjustments made pursuant to Section 754 shall
affect only the successor-in-interest to the transferring Partner and in no
event shall be taken into account in establishing, maintaining or computing
Capital Accounts for the other Partners for any purpose under this Agreement.
Each Partner will furnish the Partnership with all information necessary to give
effect to such election.

10.6 REPORTS TO LIMITED PARTNERS.

(a) As soon as practicable after the close of each fiscal quarter (other than
the last quarter of the fiscal year), the General Partner shall cause to be
mailed to each Limited Partner a quarterly report containing financial
statements of the Partnership, or of Gladstone Commercial Corporation if such
statements are prepared solely on a consolidated basis with Gladstone Commercial
Corporation, for such fiscal quarter presented in accordance with generally
accepted accounting principles. As soon as practicable after the close of each
fiscal year, the General Partner shall cause to be mailed to each Limited
Partner an annual report containing financial statements of the Partnership, or
of Gladstone Commercial Corporation if such statements are prepared solely on a
consolidated basis with Gladstone Commercial Corporation, for such fiscal year,
presented in accordance with generally accepted accounting principles. The
annual financial statements shall be audited by accountants selected by the
General Partner, or by Gladstone Commercial Corporation if such statements are
prepared solely on a consolidated basis with Gladstone Commercial Corporation.

(b) Any Partner shall further have the right to a private audit of the books and
records of the Partnership, provided such audit is made for Partnership purposes
and at the expense of the Partner desiring it, and it is made during normal
business hours.

ARTICLE 11

AMENDMENT OF AGREEMENT; MEETINGS

11.1 AMENDMENT. The General Partner’s consent shall be required for any
amendment to this Agreement. The General Partner, without the consent of the
Limited Partners, may amend this Agreement in any respect; provided, however,
that the following amendments shall require the consent of Limited Partners
holding more than 50% of the Percentage Interests of the Limited Partners:

(a) any amendment affecting the operation of the Conversion Factor or the
Exchange Right (except as otherwise provided herein) in a manner adverse to the
Limited Partners;

(b) any amendment that would adversely affect the rights of the Limited Partners
to receive the distributions payable to them hereunder, other than with respect
to the issuance of additional Partnership Units pursuant to Section 4.2 hereof;

(c) any amendment that would alter the Partnership’s allocations of Profit and
Loss to the Limited Partners, other than with respect to the issuance of
additional Partnership Units pursuant to Section 4.2 hereof;

(d) any amendment that would impose on the Limited Partners any obligation to
make additional Capital Contributions to the Partnership; or

(e) any amendment to this Article 11.

The foregoing notwithstanding, the approval of any amendment to this Agreement
that shall be part of a plan of merger, plan of exchange or plan of conversion
involving the Partnership or the Partnership Interests shall be governed by
Article 12.

11.2 MEETINGS OF PARTNERS.

(a) The Partners may but shall not be required to hold any annual, periodic or
other formal meetings. Meetings of the Partners may be called by the General
Partner or by any Limited Partner or Limited Partners holding at least 10% of
the Partnership Units in the Partnership.

(b) The Partner or Partners calling the meeting may designate any place within
the State of Delaware as the place of meeting for any meeting of the Partners;
and Partners holding at least a majority of the Partnership Units in the
Partnership may designate any place outside the State of Delaware as the place
of meeting for any meeting of the Partners. If no designation is made, or if a
special meeting is called, the place of meeting shall be the principal place of
business of the Partnership.

(c) Except as provided in Section 11.2(d), written notice stating the place, day
and hour of the meeting and the purpose or purposes for which the meeting is
called shall be delivered not less than ten (10) nor more than ninety (90) days
before the date of the meeting, either personally or by mail, by or at the
direction of the Partner or Partners calling the meeting, to each Partner
entitled to vote at such meeting and to each Partner not entitled to vote who is
entitled to notice of the meeting.

(d) Anything in this Agreement to the contrary notwithstanding, with respect to
any meeting of the Partners, any Partner who in person or by proxy shall have
waived in writing notice of the meeting, either before or after such meeting, or
who shall attend the meeting in person or by proxy, shall be deemed to have
waived notice of such meeting unless such Partner attends for the express
purpose of objecting, at the beginning of the meeting, and does so object to the
transaction of any business because the meeting is not lawfully called or
convened.

(e) If all of the Partners shall meet at any time and place, either within or
outside of the State of Delaware, in person or by proxy, and consent to the
holding of a meeting at such time and place, such meeting shall be valid without
call or notice, and at such meeting lawful action may be taken.

(f) For the purpose of determining Partners entitled to notice of or to vote at
any meeting of Partners or any adjournment thereof, the date on which notice of
the meeting is mailed shall be the record date. When a determination of Partners
entitled to vote at any meeting of Partners has been made as provided in this
Section, such determination shall apply to any adjournment thereof.

(g) Partners holding at least a majority of the Partnership Units entitled to
vote at a meeting, represented in person or by proxy, shall constitute a quorum
at any meeting of Partners. In the absence of a quorum at any such meeting,
Partners holding at least a majority of Partnership Units so represented may
adjourn the meeting to another time and place. Any business which might have
been transacted at the original meeting may be transacted at any adjourned
meeting at which a quorum is present. No notice of an adjourned meeting need be
given if the time and place are announced at the meeting at which the
adjournment is taken unless the adjournment is for more than 120 days. The
Partners present at a duly organized meeting may continue to transact business
until adjournment, notwithstanding the withdrawal during such meeting of that
number Partnership Units whose absence would cause less than a quorum to be
present.

(h) If a quorum is present, the affirmative vote of Partners holding a majority
of the Partnership Units entitled to vote, present in person or represented by
proxy, shall be binding on all Partners, unless the vote of a greater or lesser
proportion or number of Partnership Units or Partners is otherwise required by
applicable law or by this Agreement. Unless otherwise expressly provided herein
or required under applicable law, Partners who have an interest (economic or
otherwise) in the outcome of any particular matter upon which the Partners’ vote
or consent is required may vote or consent upon any such matter and their
Partnership Units, vote or consent, as the case may be, shall be counted in the
determination of whether the requisite matter was approved by the Partners.

(i) At all meetings of Partners, a Partner may vote in person or by proxy
executed in writing by the Partner or by the Partner’s duly authorized
attorney-in-fact. Such proxy shall be filed with the General Partner before or
at the time of the meeting. No proxy shall be valid after eleven months from the
date of its execution, unless otherwise provided in the proxy.

(j) Action required or permitted to be taken at a meeting of Partners may be
taken without a meeting if the action is evidenced by one or more written
consents or approvals describing the action taken and signed by sufficient
Partners or Partners holding sufficient Partnership Units, as the case may be,
to approve such action had such action been properly voted on at a duly called
meeting of the Partners. Action taken under this Section 11.2(j) is effective
when the requisite Partners or Partners with the requisite Partnership Units, as
the case may be, have signed the consent or approval, unless the consent
specifies a different effective date.

ARTICLE 12

MERGER, EXCHANGE OR CONVERSION

12.1 MERGER, EXCHANGE OR CONVERSION OF PARTNERSHIP.

(a) The Partnership may (i) adopt a plan of merger and may merge with or into
one or more domestic or foreign limited partnerships or other entities with the
resulting entity being one or more surviving entities, (ii) adopt a plan of
exchange by which a domestic or foreign limited partnership or other entity is
to acquire all of the outstanding Partnership Interests of the Partnership in
exchange for cash, securities or other property of the acquiring domestic or
foreign limited partnership or other entity or (iii) adopt a plan of conversion
and convert to a foreign limited partnership or other entity. Any such plan of
merger, plan of exchange, or plan of conversion shall otherwise comply with the
requirements of this Agreement and the Act.

(b) Any merger pursuant to a plan of merger described in Section 12.1(a)(i)
hereof shall be conditioned upon the merger being permitted by the laws under
which each other entity that is a party to the merger is incorporated or
organized or by the constituent documents of such other entity that are not
inconsistent with such laws. Any exchange pursuant to a plan of exchange
described in Section 12.1(a)(ii) hereof shall be conditioned upon the issuance
of shares or other interests of the acquiring foreign limited partnership or
other entity being permitted by the laws under which such foreign limited
partnership or other entity is incorporated or organized or is not inconsistent
with such laws. Any conversion pursuant to a plan of conversion described in
Section 12.1(a)(iii) hereof shall be conditioned upon such conversion being
permitted by, or not inconsistent with, the laws of the jurisdiction in which
the converted entity is to be incorporated, formed or organized and the
incorporation, formation or organization of the converted entity is effected in
compliance with such laws.

(c) The Partnership may adopt a plan of merger, plan of exchange or plan of
conversion if the General Partner acts upon and the Limited Partners (if
required by Section 12.2 below) approve the plan of merger, plan of exchange or
plan of conversion in the manner prescribed in Section 12.2 below.

12.2 APPROVAL OF PLAN OF MERGER, EXCHANGE OR CONVERSION.

(a) Except as provided by Section 12.2(g) below, after acting on a plan of
merger, plan of exchange or plan of conversion in the manner prescribed by
Section 12.2(b)(i), the General Partner shall submit the plan of merger, plan of
exchange or plan of conversion for approval by the Limited Partners.

(b) Except as provided by Section 12.2(f) below, for a plan of merger, plan of
exchange or plan of conversion to be approved:

(i) the General Partner shall adopt a resolution recommending that the plan of
merger, plan of exchange or plan of conversion be approved by the Limited
Partners, unless the General Partner determines that for any reason it should
not make that recommendation, in which case the General Partner shall adopt a
resolution directing that the plan of merger, plan of exchange or plan of
conversion be submitted to the Limited Partners for approval without
recommendation; and

(ii) the Limited Partners entitled to vote on the plan of merger, plan of
exchange or plan of conversion must approve the plan.

(c) The General Partner may condition its submission to the Limited Partners of
a plan of merger, plan of exchange or plan of conversion, and the effectiveness
of such plan, on any basis, including without limitation that a specified
percentage of the Percentage Interests of the Limited Partners in excess of a
majority of the Percentage Interests of the Limited Partners be required for the
approval of the plan of merger, plan of exchange or plan of conversion.

(d) The General Partner shall notify each Limited Partner, whether or not
entitled to vote, of the meeting of the Limited Partners at which the plan of
merger, plan of exchange or plan of conversion is to be submitted for approval
in accordance with this Section 12.2 and applicable law. The notice shall be
given at least twenty (20) days before the meeting and shall state that the
purpose, or one of the purposes, of the meeting is to consider the plan of
merger, plan of exchange or plan of conversion and shall contain or be
accompanied by a copy or summary of the plan. Any such approval may be by
written consent of the requisite Limited Partners as would be required to
approve the plan at any meeting where all the Limited Partners are present.

(e) Unless the General Partner (acting pursuant to Section 12.2(c)) requires a
greater vote, the vote of the Limited Partners required for approval of a plan
of merger, plan of exchange or plan of conversion shall be the affirmative vote
of the holders of more than 50% of the Percentage Interests of the Limited
Partners entitled to vote thereon.

(f) Unless applicable law otherwise requires (in which case the approval of the
Limited Partners shall continue to be required and the foregoing provisions of
this Section 12.2 shall continue to apply), (1) approval by the Limited Partners
on a plan of exchange shall not be required, and the foregoing provisions of
this Section 12.2 do not apply, if the Partnership is the acquiring entity in
the plan of exchange, and (2) approval by the Limited Partners on a plan of
merger or a plan of conversion shall not be required and the foregoing
provisions of this Section 12.2 do not apply, if:

(i) a limited partnership is the sole surviving or resulting entity;

(ii) the partnership agreement of the surviving or resulting limited partnership
will not materially differ from this Agreement before the merger or conversion
in any manner other than as to applicable law or other insignificant conforming
differences;

(iii) Limited Partners who held Limited Partnership Interests immediately before
the effective date of the merger or conversion will hold interests in the
surviving or resulting entity in the same proportions, immediately after the
effective date of the merger or conversion; and

(iv) the General Partner adopts a resolution approving the plan of merger or
plan of conversion.

(g) After a plan of merger, plan of exchange or plan of conversion is approved,
and at any time before the merger, exchange or conversion has become effective,
the plan of merger, plan of exchange or plan of conversion may be abandoned
(subject to any contractual rights by any of the entities that are a party
thereto), without action by the Limited Partners, in accordance with the
procedures set forth in the plan of merger, plan of exchange or plan of
conversion or, if no such procedures are set forth in the plan, in the manner
determined by the General Partner.

12.3 RIGHTS OF DISSENTING LIMITED PARTNERS.

(a) In the absence of fraud in the transaction, the remedy provided by this
Section 12.3 to a Limited Partner voting against any merger, exchange or
conversion or objecting to a merger, exchange or conversion approved by the
written consent of Limited Partners (a “DISSENTING LIMITED PARTNER”) is the
exclusive remedy for the recovery of the value of his Limited Partnership
interests or money damages with respect to the transaction. If the existing,
surviving, or new corporation or limited partnership (foreign or domestic) or
other entity, as the case may be, complies with the requirements of this
Section 12.3, any Dissenting Limited Partner who fails to comply with the
requirements of this Section 12.3 shall not be entitled to bring suit for the
recovery of the value of his Limited Partnership interests or money damages with
respect to the transaction. A “Dissenting Limited Partner” in respect of any
merger, exchange or conversion shall expressly exclude any Limited Partner who
votes in favor of the related plan of merger, plan of exchange or plan of
conversion or who abstains or fails to timely vote therefor. In the event of a
plan of merger, plan of exchange or plan of conversion approved by written
consent, a “Dissenting Limited Partner” in respect of any related merger,
exchange or conversion shall expressly exclude Limited Partners who provide such
written consent and Limited Partners who fail to object to the merger, exchange
or conversion and demands payment for such Limited Partner’s Limited Partnership
Interest in writing to the General Partner within twenty (20) days after notice
to the Limited Partners of the receipt by the Partnership of written consents
sufficient to approve such merger, exchange or conversion. All such Limited
Partners who are not included within the definition of Dissenting Limited
Partner in respect of any merger, exchange or conversion shall participate in
the merger, exchange or conversion according to the approved plan of merger,
plan of exchange or plan of conversion.

(b) Any Dissenting Limited Partner who has opted for payment for his Limited
Partnership interests shall not thereafter be entitled to vote or exercise any
other rights of a Limited Partner except the right to receive payment for his
Limited Partnership interests and the right to maintain an appropriate action to
obtain relief on the ground that the transaction would be or was fraudulent.
Limited Partnership Interests of Dissenting Limited Partners for which payment
has been made shall not thereafter be considered outstanding for the purposes of
any subsequent vote of the Limited Partners.

(c) Within twenty (20) days after a Dissenting Limited Partner votes against any
plan of merger, plan of exchange or plan of conversion which is approved by a
vote of the Limited Partners, or in connection with a Limited Partner’s
objection to any plan of merger, plan of exchange or plan of conversion approved
by the written consent of the Limited Partners, the Dissenting Limited Partner
may demand by written notice to the General Partner that payment for his Limited
Partnership Interest be made. Upon receipt of such a payment demand, the General
Partner shall (i) make a notation on the records of the Partnership that such
demand has been made and (ii) within a reasonable period of time after the later
of the receipt of a payment demand or the consummation of the merger, exchange
or conversion, cause the Partnership to pay to the Dissenting Limited Partner
the fair value of such Dissenting Limited Partner’s Partnership Interest without
interest. The fair value of a Dissenting Limited Partner’s Partnership Interest
shall be an amount equal to the Dissenting Limited Partner’s pro rata share (as
would be determined under Section 5.6 hereof if the Partnership were
liquidating) of the appraised value of the net assets of the Partnership based
on an appraisal of all assets of the Partnership from a Competent Independent
Expert. The assets of the Partnership shall be appraised on a consistent basis.
The appraisal shall be based on an evaluation of all relevant information and
shall include the current value of the Partnership’s assets as of the date
immediately prior to the proposed merger, exchange or conversion. The appraisal
shall assume an orderly liquidation of the Partnership’s assets over a twelve
(12) month period, shall consider other balance sheet items, and shall be net of
the assumed cost of sale. The terms of the engagement of the appraiser shall
clearly state that the engagement is for the benefit of the Partnership and its
Limited Partners. A summary of the independent appraisal, including all material
assumptions underlying the appraisal, shall be provided to Dissenting Limited
Partners in connection with the payment of the fair value of their Limited
Partnership Interests.

(d) If a Dissenting Limited Partner shall fail to make a payment demand within
the period provided in Section 12.3(c) hereof or, in respect of a plan of
merger, plan of exchange or plan of conversion approved by written consent of
the Limited Partners, shall fail to provide notice of dissent within the period
set forth in Section 12.3(a) hereof, such Dissenting Limited Partner and all
persons claiming under him shall be conclusively presumed to have approved and
ratified the merger, conversion or exchange and shall be bound thereby, the
right of such Dissenting Limited Partner to be paid the fair value of his
Limited Partnership Interest shall cease, and his status as a Limited Partner
shall be restored without prejudice to any proceedings which may have been taken
during the interim, and such Dissenting Limited Partner shall be entitled to
receive any distributions made to Limited Partners in the interim.

ARTICLE 13

GENERAL PROVISIONS

13.1 NOTICES. All communications required or permitted under this Agreement
shall be in writing and shall be deemed to have been given when delivered
personally or upon deposit in the United States mail, registered, postage
prepaid return receipt requested, to the Partners at the addresses set forth in
Exhibit A attached hereto; provided, however, that any Partner may specify a
different address by notifying the General Partner in writing of such different
address. Notices to the Partnership shall be delivered at or mailed to its
specified office.

13.2 SURVIVAL OF RIGHTS. Subject to the provisions hereof limiting transfers,
this Agreement shall be binding upon and inure to the benefit of the Partners
and the Partnership and their respective legal representatives, successors,
transferees and assigns.

13.3 ADDITIONAL DOCUMENTS. Each Partner agrees to perform all further acts and
execute, swear to, acknowledge and deliver all further documents which may be
reasonable, necessary, appropriate or desirable to carry out the provisions of
this Agreement or the Act.

13.4 SEVERABILITY. If any provision of this Agreement shall be declared illegal,
invalid, or unenforceable in any jurisdiction, then such provision shall be
deemed to be severable from this Agreement (to the extent permitted by law) and
in any event such illegality, invalidity or unenforceability shall not affect
the remainder hereof.

13.5 ENTIRE AGREEMENT. This Agreement and exhibits attached hereto constitute
the entire Agreement of the Partners and supersede all prior written agreements
and prior and contemporaneous oral agreements, understandings and negotiations
with respect to the subject matter hereof, except as otherwise set forth herein.

13.6 PRONOUNS AND PLURALS. When the context in which words are used in the
Agreement indicates that such is the intent, words in the singular number shall
include the plural and the masculine gender shall include the neuter or female
gender as the context may require.

13.7 HEADINGS. The Article and Section headings in this Agreement are for
convenience only and shall not be used in construing the scope of this Agreement
or any particular Article or Section hereof.

13.8 COUNTERPARTS. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original copy and all of which together shall
constitute one and the same instrument binding on all parties hereto,
notwithstanding that all parties shall not have signed the same counterpart.

13.9 GOVERNING LAW; VENUE.

(a) This Agreement shall be governed by, and interpreted and construed in
accordance with, the internal laws of the State of Delaware (without regard to
its conflicts of law principles); provided, however, that any cause of action
for violation of federal or state securities law shall not be governed by this
Section 13.9(a).

(b) Venue for the adjudication of any claim or dispute arising out of this
Agreement shall be proper only in the state or federal courts resident in the
federal Eastern District of the Commonwealth of Virginia, and all parties to
this Agreement hereby consent to such venue and agree that it shall not be
inconvenient and not subject to review by any court other than such courts in
Virginia.

(c) The parties hereto intend and agree that the courts of the jurisdictions in
which any Partner is formed and in which any Partner conducts its business
should afford full faith and credit to any judgment rendered by a court of the
Commonwealth of Virginia against such Partner or any other Partner, under this
Agreement, and the parties hereto each intend and agree that such courts should
hold that the Virginia courts have jurisdiction to enter a valid, in personam
judgment against each Partner.

(d) The parties hereto agree that service of any summons and complaint, and
other process which may be served in any suit, action or other proceeding, may
be made by mailing via U.S. certified or registered mail or by hand-delivering a
copy of such process to the Partner at its address set forth in Exhibit A or as
otherwise specified pursuant to Section 13.1.

13.10 ACKNOWLEDGEMENT AS TO EXCULPATION AND INDEMNIFICATION. THE PARTIES HERETO
ACKNOWLEDGE AND AGREE THAT THIS AGREEMENT CONTAINS EXCULPATION AND
INDEMNIFICATION IN RESPECT OF THE ACTIONS OR OMISSIONS OF THE GENERAL PARTNER
AND DIRECTORS, OFFICERS AND AFFILIATES OF THE GENERAL PARTNER BY THE PARTNERSHIP
EVEN IF SUCH ACTIONS OR OMISSIONS CONSTITUTE NEGLIGENCE OF SUCH PERSONS.

[SIGNATURE PAGE FOLLOWS]

1

IN WITNESS WHEREOF, the parties hereto have hereunder affixed their signatures
to this First Amended and Restated Agreement of Limited Partnership of Gladstone
Commercial Limited Partnership as of the 26th day of January, 2006.

GENERAL PARTNER:

GCLP Business Trust II

By: /s/ David Gladstone


Name: David Gladstone
Title: Trustee

By: /s/ Harry Brill


Name: Harry Brill
Title: Trustee

ORIGINAL LIMITED PARTNER:

GCLP Business Trust I

By: /s/ David Gladstone


Name: David Gladstone
Title: Trustee

By: /s/ Harry Brill


Name: Harry Brill
Title: Trustee

GLADSTONE COMMERCIAL CORPORATION

Gladstone Commercial Corporation

By: /s/ David Gladstone
Name: David Gladstone
Title: Chairman and Chief Executive Officer

2

GLADSTONE COMMERCIAL LIMITED PARTNERSHIP
SCHEDULE 4.2(a)(1) TO FIRST AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
DESIGNATION OF
7.75% SERIES A CUMULATIVE REDEEMABLE PREFERRED UNITS



(i)   Designation and Number. A series of Preferred Units, designated the “7.75%
Series A Cumulative Redeemable Preferred Units” (the “Series A Preferred
Units”), is hereby established. The number of Series A Preferred Units shall be
1,000,000.



(ii)   Maturity. The Series A Preferred Units have no stated maturity and will
not be subject to any sinking fund or mandatory redemption.



(iii)   Rank. The Series A Preferred Units, with respect to distribution rights
and rights upon liquidation, dissolution or winding up of the Partnership, will
rank (i) senior to all classes or series of Common Units of the Partnership, and
to all Partnership Interests ranking junior to the Series A Preferred Units with
respect to distribution rights or rights upon liquidation, dissolution or
winding up of the Partnership; (ii) on a parity with all Partnership Interests
issued by the Partnership, the terms of which Preferred Units specifically
provide that such Partnership Interests rank on a parity with the Series A
Preferred Units with respect to distribution rights or rights upon liquidation,
dissolution or winding up of the Partnership (the “Parity Preferred Units”); and
(iii) junior to all existing and future indebtedness of the Partnership. The
term “Parity Preferred Units” does not include convertible debt securities,
which will rank senior to the Series A Preferred Units prior to conversion.



(iv)   Distributions. (a) Holders of the Series A Preferred Units are entitled
to receive, when and as declared by the General Partner out of funds legally
available for the payment of distributions, preferential cumulative cash
distributions at the rate of 7.75% per annum of the Liquidation Preference (as
defined below) per Series A Preferred Unit (equivalent to a fixed annual amount
of $1.875 per Series A Preferred Unit). Distributions on the Series A Preferred
Units shall be cumulative from (but excluding) the date of original issue and
shall be payable monthly in arrears. The first distribution will be payable on
February 28, 2006 and monthly thereafter on the last day of the month, or, if
not a business day, on the next succeeding business day (each, a “Distribution
Payment Date”). The first distribution, which will be payable on February 28,
2006, will be for more than a full month. Such distribution and any distribution
payable on the Series A Preferred Units for any partial distribution period will
be computed on the basis of a 360-day year consisting of twelve 30-day months.
Distributions will be payable to holders of record as they appear in the
ownership records of the Partnership at the close of business on the applicable
record date, which shall be the date designated by the General Partner of the
Partnership that is not more than 30 nor less than 10 days prior to such
Distribution Payment Date (each, a “Distribution Record Date”).

(b) No distributions on Series A Preferred Units shall be declared by the
General Partner or paid or set apart for payment by the Partnership at any time
that the terms and provisions of any agreement of the Partnership, including any
agreement relating to its indebtedness, prohibits such declaration, payment or
setting apart for payment or provides that such declaration, payment or setting
apart for payment of such distributions would constitute a breach thereof or a
default thereunder, or if such declaration or payment shall be restricted or
prohibited by law.

(c) Notwithstanding the foregoing, distributions on the Series A Preferred Units
will accumulate whether or not the Partnership has earnings, whether or not
there are funds legally available for the payment of such distributions and
whether or not such distributions are declared. Accumulated but unpaid
distributions on the Series A Preferred Units will not bear interest and holders
of the Series A Preferred Units will not be entitled to any distributions in
excess of full cumulative distributions described above. Except as set forth in
the next sentence, no distributions will be declared or paid or set apart for
payment on any Partnership Interests or any other series of Parity Preferred
Units or any series or class of equity securities ranking junior to the Series A
Preferred Units (other than a distribution of the Partnership’s Common Units or
any other class of Partnership Interests ranking junior to the Series A
Preferred Units as to distributions and upon liquidation) for any period unless
full cumulative distributions have been or contemporaneously are declared and
paid or declared and a sum sufficient for the payment thereof is set apart for
such payment on the Series A Preferred Units for all past distribution periods
and the then current distribution period. When distributions are not declared
and paid in full (or a sum sufficient for such full payment is not so set apart)
upon the Series A Preferred Units and any other series of Parity Preferred
Units, all distributions declared upon the Series A Preferred Units and any
other series of Parity Preferred Units shall be allocated pro rata so that the
amount of distributions declared per Series A Preferred Unit and such other
series of Parity Preferred Units shall in all cases bear to each other the same
ratio that accrued and unpaid distributions per Series A Preferred Unit and such
other series of Parity Preferred Units (which shall not include any accrual in
respect of unpaid distributions for prior distribution periods if such Parity
Preferred Units do not have a cumulative distribution) bear to each other.

(d) Except as provided in the immediately preceding paragraph, unless full
cumulative distributions on the Series A Preferred Units have been or
contemporaneously are declared and paid or declared and a sum sufficient for the
payment thereof is set apart for payment for all past distribution periods and
the then current distribution period, no distributions (other than in Common
Units or other Partnership Interests ranking junior to the Series A Preferred
Units as to distributions and upon liquidation) shall be declared or paid or set
aside for payment nor shall any other distribution be declared or made upon the
Common Units, or any other Partnership Interests in the Partnership ranking
junior to or on a parity with the Series A Preferred Units as to distributions
or upon liquidation, nor shall any Common Units, or any other Partnership
Interests in the Partnership ranking junior to or on a parity with the Series A
Preferred Units as to distributions or upon liquidation be redeemed, purchased
or otherwise acquired for any consideration (or any moneys be paid to or made
available for a sinking fund for the redemption of any such shares) by the
Partnership. Holders of Series A Preferred Units shall not be entitled to any
distribution, whether payable in cash, property or securities, in excess of full
cumulative distributions on the Series A Preferred Units as provided above. Any
distribution payment made on Series A Preferred Units shall first be credited
against the earliest accrued but unpaid distribution due with respect to such
Series A Preferred Units which remains payable.



(v)   Liquidation Preference. Upon any voluntary or involuntary liquidation,
dissolution or winding up of the affairs of the Partnership, the holders of
Series A Preferred Units are entitled to be paid out of the assets of the
Partnership legally available for distribution to its partners a liquidation
preference of $25 per Series A Preferred Unit (the “Liquidation Preference”),
plus an amount equal to any accumulated and unpaid distributions to and
including the date of payment, but without interest, before any distribution of
assets is made to holders of Common Units or any other class or series of
Partnership Interests in the Partnership that ranks junior to the Series A
Preferred Units as to liquidation rights. The Partnership will promptly provide
to the holders of Series A Preferred Units written notice of any event
triggering the right to receive such Liquidation Preference. After payment of
the full amount of the Liquidation Preference, plus any accumulated and unpaid
distributions to which they are entitled, the holders of Series A Preferred
Units will have no right or claim to any of the remaining assets of the
Partnership. The consolidation or merger of the Partnership with or into any
other partnership, corporation, trust or entity or of any other partnership or
corporation with or into the Partnership, or the sale, lease or conveyance of
all or substantially all of the property or business of the Partnership, shall
not be deemed to constitute a liquidation, dissolution or winding up of the
Partnership.



(vi)   Redemption. (a) The Series A Preferred Units are not redeemable prior to
January 30, 2011. However, shares of Partnership Units owned by a Limited
Partner in excess of 9.8% in value of outstanding Partnership Units will be
deemed “excess units,” and the Partnership will have the right to purchase those
excess units from the Limited Partner. On and after January 30, 2011, the
Partnership, at its option upon not less than 30 nor more than 60 days’ written
notice, may redeem the Series A Preferred Units, in whole or in part, at any
time or from time to time, for cash at a redemption price of $25 per Series A
Preferred Unit, plus all accumulated and unpaid distributions thereon to the
date fixed for redemption (except for excess units), without interest. Holders
of Series A Preferred Units to be redeemed shall surrender such Series A
Preferred Units at the place designated in such notice and upon such surrender
shall be entitled to the redemption price and any accumulated and unpaid
distributions payable upon such redemption. If notice of redemption of any
Series A Preferred Units has been given and if the Partnership has set aside
funds necessary for such redemption in trust for the benefit of the holders of
any Series A Preferred Units so called for redemption, then from and after the
redemption date distributions will cease to accrue on such Series A Preferred
Units, such Series A Preferred Units shall no longer be deemed outstanding and
all rights of the holders of such Series A Preferred Units will terminate,
except the right to receive the redemption price. If less than all of the
outstanding Series A Preferred Units are to be redeemed, the Series A Preferred
Units to be redeemed shall be selected pro rata (as nearly as may be practicable
without creating fractional Series A Preferred Units) or by any other equitable
method determined by the General Partner.

(b) Unless full cumulative distributions on all Series A Preferred Units shall
have been or contemporaneously are declared and paid or declared and a sum
sufficient for the payment thereof set apart for payment for all past
distribution periods and the then current distribution period, no Series A
Preferred Units shall be redeemed unless all outstanding Series A Preferred
Units are simultaneously redeemed and in such event the Partnership shall not
purchase or otherwise acquire directly or indirectly any Series A Preferred
Units (except by exchange for Partnership Interests of the Partnership ranking
junior to the Series A Preferred Units as to distributions and upon
liquidation); provided, however, that the foregoing shall not prevent the
purchase or acquisition of Series A Preferred Units pursuant to a purchase or
exchange offer made on the same terms to holders of all outstanding Series A
Preferred Units.

(c) Notice of redemption will be mailed by the Partnership, postage prepaid, not
less than 30 nor more than 60 days prior to the redemption date, addressed to
the respective holders of record of the Series A Preferred Units to be redeemed
at their respective addresses as they appear on the transfer records of the
Partnership. No failure to give such notice or any defect therein or in the
mailing thereof shall affect the validity of the proceedings for the redemption
of any Series A Preferred Units except as to the holder to whom notice was
defective or not given. Each notice shall state: (i) the redemption date;
(ii) the redemption price; (iii) the number of Series A Preferred Units to be
redeemed; (iv) the place or places where the Series A Preferred Units are to be
surrendered for payment of the redemption price; and (v) that distributions on
the shares to be redeemed will cease to accrue on such redemption date. If less
than all of the Series A Preferred Units held by any holder are to be redeemed,
the notice mailed to such holder shall also specify the number of Series A
Preferred Units held by such holder to be redeemed.

(d) Immediately prior to any redemption of Series A Preferred Units, the
Partnership shall pay, in cash, any accumulated and unpaid distributions through
the redemption date, unless a redemption date falls after a Distribution Record
Date and prior to the corresponding Distribution Payment Date, in which case
each holder of Series A Preferred Units at the close of business on such
Distribution Record Date shall be entitled to the distribution payable on such
shares on the corresponding Distribution Payment Date notwithstanding the
redemption of such shares before such Distribution Payment Date.



(vii)   Voting Rights. Holders of the Series A Preferred Units will not have any
voting rights.



(viii)   Conversion. The Series A Preferred Units are not redeemable for,
convertible into or exchangeable for any other property or securities of the
Partnership.

3